NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: June 22, 2022


                             S22A0092. HARRIS v. STATE.

       NAHMIAS, Chief Justice.

       At 9:26 a.m. on June 18, 2014, Appellant Justin Ross Harris

closed the door of his Hyundai Tucson SUV and walked into work.

His 22-month-old son Cooper, whom Appellant was supposed to

have dropped off at a day care center as usual on the way to work

that morning, was strapped into a rear-facing car seat in the back

seat. After hours in the hot car, Cooper died of hyperthermia.

       What was going through Appellant’s mind when he left the

vehicle? The State’s theory was that Appellant intentionally and

maliciously abandoned his child to die a slow and painful death

trapped in the summer heat, so that Appellant could achieve his

dream of being free to further his sexual relationships with women

he met online. The defense theory was that Appellant was a loving
father who had never mistreated Cooper and simply but tragically

forgot that he had not dropped off the child on that particular

morning. During Appellant’s trial, substantial evidence was

presented to support both theories.

     But the State also presented a substantial amount of evidence

to lead the jury to answer a different and more legally problematic

question: what kind of man is Appellant? Through extensive

evidence about Appellant’s extramarital sexual relationships –

which included sending graphic sexual messages and pictures to

multiple women, including minors, and hiring a prostitute – the

State convincingly demonstrated that Appellant was a philanderer,

a pervert, and even a sexual predator. This evidence did little if

anything to answer the key question of Appellant’s intent when he

walked away from Cooper, but it was likely to lead the jurors to

conclude that Appellant was the kind of man who would engage in

other morally repulsive conduct (like leaving his child to die

painfully in a hot car) and who deserved punishment, even if the

jurors were not convinced beyond a reasonable doubt that he

                                 2
purposefully killed Cooper.

     As explained below, although the evidence presented at

Appellant’s trial was legally sufficient to support his convictions for

the crimes against Cooper, and some of the evidence regarding

Appellant’s sexual activities was properly admissible as intrinsic

evidence of those crimes or to establish the State’s motive theory,

the trial court should have excluded much of this evidence under

OCGA § 24-4-403 because it was needlessly cumulative and

prejudicial, including three categories of highly prejudicial evidence:

the evidence that Appellant exchanged lewd and sometimes illegal

sexual messages and pictures with four minors; the nine color

pictures of Appellant’s erect penis that the State extracted from

messages and blew up to full-page size as separate exhibits; and the

evidence that Appellant hired a prostitute three times. Moreover,

because the trial court denied Appellant’s motion to sever the trial

of three counts of the indictment alleging sexual crimes Appellant

committed against one of the minors, C.D., based on the court’s

erroneous determination that all of the sexual evidence was

                                  3
admissible with respect to the counts alleging crimes against

Cooper, the court also erred in denying severance. The trial court’s

interrelated errors in trying all of the counts together and admitting

all of the sexual evidence resulted in the presentation to the jury of

substantial and compelling evidence establishing Appellant’s sexual

deviance, including his commission of additional sexual crimes.

     Because the properly admitted evidence that Appellant

maliciously and intentionally left Cooper to die was far from

overwhelming, we cannot say that it is highly probable that the

erroneously admitted sexual evidence did not contribute to the jury’s

guilty verdicts. We therefore reverse Appellant’s convictions on the

counts charging crimes against Cooper. Because the State may elect

to try Appellant again on those charges, we also address several

issues that may recur if there is a retrial. Appellant does not

challenge his convictions for the sexual crimes he committed against

C.D., as to which there was overwhelming evidence, and so we affirm




                                  4
the judgment as to those three counts. 1

      1. The evidence presented at trial

      The evidence presented at Appellant’s trial showed the

following. 2 In June 2014, Appellant, who was then 33 years old, had

been married to Leanna Harris for eight years, 3 and they had one


      1   The crimes against C.D. occurred between March 1 and June 18, 2014;
Cooper died on June 18, 2014. In September 2014, a Cobb County grand jury
indicted Appellant for five alleged crimes against Cooper (malice murder, two
counts of felony murder, and cruelty to children in the first degree and second
degree) and three alleged crimes against C.D. (attempt to commit sexual
exploitation of a child and two counts of dissemination of harmful material to
a minor). After difficulty striking an impartial jury in Cobb County, Appellant’s
trial was moved to Glynn County, where he was tried beginning on September
12, 2016. After nine and a half days of jury selection, opening statements began
on October 3, and closing arguments were on November 7. After almost three
and a half days of deliberation, the jury found Appellant guilty of all charges
on November 14. On December 5, 2016, the trial court sentenced him to serve
life in prison without parole for malice murder and consecutive sentences of 20
years for first-degree child cruelty, 10 years for attempt to commit sexual
exploitation of a child, and one year for each count of dissemination of harmful
material to a minor. The court vacated the felony murder counts and merged
the second-degree child-cruelty count into the first-degree child-cruelty count.
Appellant then filed a timely motion for new trial, which he amended in
December 2020 with new counsel. In May 2021, after two evidentiary hearings,
the trial court denied Appellant’s motion, and he then filed a timely notice of
appeal. The case was docketed to the term of this Court beginning in December
2021 and orally argued on January 18, 2022.
        2 Because this case requires a careful assessment of whether errors by

the trial court were harmful and require reversal, we recount the evidence in
considerable detail and not only in the light most favorable to the jury’s
verdicts. See Strong v. State, 309 Ga. 295, 296 n.2 (845 SE2d 653) (2020).
        3 By the time of trial, Leanna had divorced Appellant and changed her



                                       5
son, Cooper, who was 22 months old. Appellant worked as a web

developer for Home Depot in one of its corporate office buildings in

Cobb County.

      (a) The night before Cooper’s death

      At 7:11 p.m. on June 17, Appellant sent Google chat messages

to his friends Winston Milling, Alex Hall, and Jason Abdo, asking if

they wanted to go to a movie the next day; by 9:47 p.m., Appellant,

Milling, and Hall had made plans to see a movie at 5:00 p.m. at the

theater near their Home Depot offices.4 At 7:47 p.m., Appellant

searched the Sandals vacation website for trips for two adults and

no children. 5



last name.
      4 Milling and Hall worked with Appellant at Home Depot, although in a

building across the street from Appellant’s; Abdo had recently left Home Depot.
Appellant was also beginning a side business with the three men doing web
development. Message records admitted at trial showed that since April 7,
2014, the four men had communicated with each other almost every day
through a Google group chat. Milling testified that it would be more common
for him or Hall to suggest going to a movie, but it was not out of the ordinary
for Appellant to make the suggestion. When deciding on the time for the movie,
Hall suggested 5:00 or 7:35 p.m., Milling replied, “I am fine with 5:00 PM,” and
then Appellant replied, “5pm would be the best.”
      5 Leanna testified that on May 6, Appellant had proposed going on a

vacation with Abdo and Abdo’s girlfriend and without Cooper. Detective Phil

                                       6
     Extensive evidence at trial showed that Appellant regularly

communicated online with young women and girls about sexual

topics. 6 The early morning hours of June 18 were no exception. At

12:14 a.m., Appellant sent a message, the content of which was not

preserved in the message record, to C.D., a girl who was then 17

years old. 7 Also at 12:14 a.m., Elizabeth Smith, a 21-year-old woman

with whom Appellant had been communicating since January 2014,

sent him a screenshot that is unreadable in the record. Appellant

responded less than a minute later, and they started discussing

their previous sexual encounter; their conversation ended at 12:44




Stoddard testified that on June 17, Appellant looked at websites for vacation
destinations like Sandals Bahamas, which do not allow children.
      6 Appellant began communicating with a few of these women on a dating

website and many others through an online application called “Whisper.”
Whisper’s custodian of records explained that using the app, “users can
interact with one another” by posting and responding to “user-generated
content.” Appellant’s electronic records show that he was a frequent user of
Whisper, responding to many posts in a day, some sexual, some not sexual.
Whisper and other messages are quoted in this opinion with brackets to clarify
language but without correction of spelling or grammar.
      7 Appellant began communicating with C.D. in the fall of 2013, when she

was 16. Appellant’s communications with C.D. are further detailed below in
Division 1 (k).

                                      7
a.m.8

        At 12:40 a.m., Appellant emailed a co-worker saying that he

could not solve a problem on a project and asking the co-worker to

help him the next day at work. At trial, the co-worker explained that

Appellant was behind on this project, was dodging check-in calls

about it, and had promised to finish it by June 17.9

        Leanna testified that around this time in June, she and

Appellant were also planning a family vacation. Appellant had

recently talked to a travel agent about arranging a cruise for him,



        Smith testified that her online conversations with Appellant were often
        8

sexual. In February 2014, she met Appellant in a parking lot, and they had sex
in his vehicle. They met again in a parking lot in April 2014 and kissed.
Appellant told Smith that he was having “problems in the bedroom” with his
wife, but he never said anything about leaving Leanna. Appellant also sent
Smith pictures of himself and Cooper when they went to a Braves game on
April 25. On June 15, Appellant sent Smith a picture of his erect penis.
Appellant’s messages with Smith beginning on January 19, 2014 were
admitted into evidence at trial, although the record does not show Smith’s
responses until March 20. This message record includes a thumbnail-size
version of the picture of Appellant’s penis that he sent; a full-page version of
this penis picture was also admitted as a separate exhibit.
      9 The co-worker testified that Appellant seemed “kind of stressed” about

the project, and another co-worker testified that in the weeks before Cooper’s
death, Appellant “seemed a little distant, . . . a little stressed out.” Milling and
Hall, however, testified that Appellant did not seem stressed on or around June
18.

                                         8
Leanna, Cooper, his brother, his sister-in-law, and their children. At

12:48 a.m., Appellant did a Google search for child passport fees.

      (b) The morning of Cooper’s death

      According to Appellant, 10 Cooper woke up around 5:15 a.m.

Appellant brought Cooper into his and Leanna’s bed, and eventually

Cooper fell back to sleep. Between 5:46 and 5:49 a.m., Appellant sent

more messages to women online. He sent a message to Jaynie

Meadows, saying “Morning”; she did not respond.11 Smith sent a


      10 As detailed further below, Appellant spoke to Detective Stoddard and
another Cobb County detective in a video-recorded interview at the police
station that began about two hours after Cooper’s death was discovered on
June 18. The interview was played for the jury. After that interview, Appellant
was allowed to see and speak to Leanna in an interview room, and he gave an
account of the day that was consistent with what he told Detective Stoddard.
That conversation was also video recorded and played for the jury. Appellant
did not testify at trial.
      11 Meadows testified that she started communicating with Appellant in

May 2013, when she was 18 years old. They talked online and on the phone
sometimes, having sexual and non-sexual conversations. Eventually, both of
them expressed feelings of love. In August 2013, after Meadows told Appellant
where she was going to be one day, he unexpectedly showed up, and they
kissed. They did not meet in person again, but they continued to talk and
express their love for each other. Appellant told her that he was having
problems in his marriage and that “if his situation was different he would be
with [Meadows] instead of [Leanna].” He also talked about how much he loved
Cooper and said that if it were not for Cooper, he would leave Leanna.
Appellant told Meadows that he “wanted to be with Cooper for everything he
did” and that “Cooper was his life.” Meadows also testified that Appellant once

                                      9
message saying that she was “horny” and wanted to give oral sex,

and less than 30 seconds later Appellant responded, “Did you suck

some dick?” Appellant also sent a message to Caitlin Floyd saying,

“Good morning.” 12




complained about a particularly bad bowel movement Cooper had and that on
another occasion Appellant “might have gotten” “irritated” about having to
stay home with Cooper. Sometimes Meadows could hear Cooper “babbling” in
the background when she talked on the phone to Appellant while he was
driving. At times during their relationship, including in March and May 2014,
Meadows would stop responding to Appellant’s messages, which would upset
him. On June 15, 2014, after having a brief conversation about Appellant’s air
conditioning being out, Meadows did not respond to his last message. On the
morning of June 17, Appellant sent her messages that said, “Well you’re gone
again,” and “That makes me sad.” She did not respond. A record of their
messages beginning on December 9, 2013, with only Appellant’s messages until
April 1, 2014, was admitted into evidence at trial.
       12 Floyd testified that she and Appellant began communicating on June

3, 2014, when she was 23 years old. They had “[m]ostly just regular
conversation as well as sexual things.” Appellant asked her if she wanted to
meet, but they never did. On June 4, when Appellant talked about playing
guitar at his church and thinking about “being with someone else” even though
he was married, Floyd asked him if his conscience “ever kick[ed] in.” Appellant
said, “Nope.” She then asked him, “So what do you plan on doing,” and he said
he did not know. On June 11, Appellant sent Floyd a picture of his erect penis
and they discussed the possibility of her coming over to his home after Leanna
left in the morning; Appellant said that it would be “Risky,” but then said, “As
long as I can pound that c**t I’m game for risk.” On June 13, he told Floyd that
he was “[v]ery” happy in his marriage, “[m]inus sex” because he was “to much
of a sexual freak.” A record of Appellant’s messages with Floyd beginning June
3, 2014, was admitted into evidence. This record includes a thumbnail-size
version of the picture of Appellant’s penis that he sent; a full-page copy of this
penis picture was admitted as a separate exhibit.

                                       10
     Leanna testified that she left home for work at about 7:15 a.m.

That morning, like most mornings, Appellant was responsible for

dropping off Cooper at Little Apron Academy, Home Depot’s in-

house day care center, which Cooper had attended since infancy. 13

According to Appellant, after waking up again, Cooper played with

his toys and watched cartoons until about 8:00 a.m. During this

time, from 7:15 to 8:16 a.m., Appellant responded to four Whisper

posts, three non-sexual and one sexual, and sent a message to Smith

saying, “You can come suck me today.”14

     Appellant and Cooper left their home around 8:30 a.m.

Appellant drove a Hyundai Tucson SUV, and Cooper sat in a red,

rear-facing car seat, which was placed in the middle seat in the back

row. The top of the car seat was 3.5 inches from the back of the




     13  The sign-in logs from Little Apron as well as testimony from Leanna
and Cooper’s teachers demonstrated that Appellant dropped off Cooper at the
day care center most mornings, although Leanna took him occasionally.
      14 The non-sexual Whisper posts were about hating waking up early,

coffee enemas, and the MacBook Air laptop. The other post was about a
vibrator; Appellant replied, “I bet sex with you is amazing,” and expressed
regret that he could not experience it.

                                    11
driver’s seat.15 There was conflicting testimony about whether the

top of Cooper’s head extended over the top of the car seat. When

measured at his autopsy, Cooper was 33 inches tall, and Detective

Phil Stoddard, the lead detective on the case, testified that the child

height limit for the car seat was 30 inches. Leanna, however,

testified that Cooper’s head was at least two inches from the top of

the car seat. She further testified that a picture taken on April 20 of

Cooper in the car seat, in which the top of his head was not above

the top of the car seat, showed how Cooper looked in the seat when

she last remembered seeing him in the car seat on June 5 and that



      15 The Tucson had five seats, two in front and three in back. The Tucson’s
rear passenger windows and rear windshield were tinted darker than the
driver and front passenger windows and front windshield. After Cooper’s
death, pictures, video, and measurements of the interior of the Tucson were
taken before the car seat was removed. They were admitted into evidence at
trial. Also, the measurements were used to replace the car seat, and the jury
was allowed to view the Tucson with the car seat replaced. The jurors were not
allowed to enter the vehicle, but could walk around the Tucson and look in the
open driver’s door. Additionally, David Dustin, an expert in creating three-
dimensional (3-D) computer models, took 3-D scans of the Tucson with the car
seat replaced. He also created a doll and put it in the car seat as a
representation of Cooper when he took the 3-D scans. From these scans, Dustin
created a 3-D computer model that was used as a demonstrative aid to show
the location of things in the Tucson. Appellant’s challenge to the admission of
the 3-D model is discussed in Division 6 (b) below.

                                      12
he had not experienced any “growth spurts” since that time. 16

     (c) The visit to Chick-fil-A

     According to Appellant, because they were running late that

morning, he decided to take Cooper to Chick-fil-A for a “daddy/son

breakfast.” The day care center fed Cooper breakfast if he arrived

before 8:45 a.m. 17 Receipts found in Appellant’s Tucson and

testimony from Chick-fil-A and Home Depot employees showed that

he frequently went to a Chick-fil-A restaurant near his Home Depot

office for breakfast, but he usually dropped off Cooper at day care

first and then went to the Chick-fil-A drive-through. 18


     16  One of Cooper’s day care teachers, however, testified that Cooper
“started hitting a growth spurt” and “stretching out more leading up to” June
18.
      17 One of Cooper’s day care teachers testified that Cooper usually ate

breakfast at the center, and if Appellant and Cooper were running late,
Appellant would call and ask them to hold breakfast for Cooper. Appellant also
would sometimes call and let them know if Cooper ate breakfast at home or if
they stopped at Chick-fil-A. He did not call on June 18.
      18 Appellant told Detective Stoddard that he took Cooper to breakfast at

the Chick-fil-A “approximately 2 to 3 times a month,” but a text message he
sent Leanna on March 14, 2014 said “daddy/son bfast. We haven’t done it in 2
mos,” and there were no messages or testimony indicating that Appellant took
Cooper for a daddy/son breakfast between March 14 and June 18. On the day
of Cooper’s death, Leanna told detectives that Appellant would take Cooper to
Chick-fil-A “every couple weeks or so,” but she testified that she did not
actually know how often Appellant took Cooper to Chick-fil-A and her answer
to the detectives was a “guess then, and it would be a guess now.”
                                     13
     On the way to the Chick-fil-A, Appellant got an email from one

of his co-workers asking to move their meeting that was scheduled

for 10:00 that morning to later in the day; Appellant responded to

the email at 8:46 a.m., agreeing to postpone the meeting. And

Appellant responded to two Whisper posts, writing one comment

about college final exams and one comment about how he thinks tall

girls are sexy, but he’s “not very single.” At 8:59 a.m., Appellant and

Cooper entered the Chick-fil-A, where they stayed eating breakfast

for about 20 minutes.

     Around this time, Appellant engaged in another conversation

on Whisper (which the State emphasized at trial). At 8:55 a.m.,

shortly before walking into the Chick-fil-A, Appellant responded to

a Whisper post that said, “I hate being married with kids. The

novelty has worn off, and I have nothing to show for it.” Appellant

wrote, “I miss having time by myself and going out with friends.” At

9:12, the poster responded, “Yeah, I have nothing. Every oz [ounce]

of me is in being a perfect unappreciated wife with two little ones

that drain out the rest of me. I dnt [don’t] resent my kids, I resent

                                  14
him.” At 9:15, Appellant wrote, “My wife is upset when I want to go

out with friends,” and “I love my son and all but we both need

escapes.” About two minutes later, the poster replied, “Maybe that’s

our issue too. I need a break from ‘love.’” At 9:24, Appellant

responded, “Agreed,” “*hug*,” “We both need that.”19

      (d) Driving from the Chick-fil-A to work

      Appellant and Cooper left the Chick-fil-A at 9:20 a.m. A Chick-

fil-A employee testified that Cooper was awake when Appellant

carried him out of the restaurant. According to Appellant, when he

put Cooper in the car seat, he gave Cooper a kiss and said, “ready,

let’s go”; Cooper gave him a kiss back.20 Appellant then drove



      19 During Leanna’s testimony, evidence was presented that on May 7,
2014, Appellant sent Leanna a message that he was going to “have a drink or
two tonight with the guys to celebrate the start of our company.” Leanna
expressed frustration that he “always” wanted to go out on Thursdays, when
she wanted to be able to watch a television show on that night with her
neighbor. After further discussion, Leanna wrote, “I didn’t mean to be mean,”
and then explained that she felt like Appellant was “always going out” with his
friends, whereas she rarely got to go out because her “priority” was Appellant
and Cooper. Appellant responded: “But I want you to go out with friends.” The
conversation ended with Appellant saying, “I love you and cooper. And I love
spending time with you guys.”
      20 Detective Stoddard testified that Appellant told Leanna that Cooper

said “school.” That is not clear from the recording of Appellant’s conversation

                                      15
directly to work instead of going to Little Apron Academy.

      As shown by maps and testimony from Detective Stoddard,

who made repeated test drives of Appellant’s route in a rented

Tucson, to get from the Chick-fil-A to Appellant’s Home Depot office,

Appellant had to turn right out of the restaurant onto a side road,

turn right onto Cumberland Parkway, immediately move across two

lanes into the left-turn lane, make a U-turn on Cumberland

Parkway, and then continue straight to his office. To go to the Little

Apron Academy, Appellant had to make the same U-turn but then

immediately move into the left lane and turn left onto Paces Ferry

Road. Detective Stoddard testified that the time between leaving the

Chick-fil-A parking lot and making the U-turn was 30 to 40 seconds

and after the U-turn, the time for deciding whether to go straight on

Cumberland Parkway towards Home Depot or turn left onto Paces



with Leanna. When describing what happened when he put Cooper in the car
seat, Appellant said, “he’s like, he likes school,” and then Appellant said
something that is unintelligible. When Leanna was asked at trial if Appellant
told her that Cooper was excited to go to school and said “school,” she could not
remember Appellant saying that. Cooper’s teachers testified that he had
recently started talking more and having conversations.

                                       16
Ferry Road towards Little Apron was “almost instantaneous.”21

      The Chick-fil-A restaurant was 0.6 miles from Appellant’s

office building, and the drive took about four minutes. During his

interview, Appellant said that during the drive, he “probably didn’t

even hear [Cooper] because he falls asleep really easily when you

drive the car.” He told Leanna, “[Cooper] wasn’t making a sound. . . .

I think he fell asleep.” Later in their conversation, Appellant said,

“I’ve never left him [in] the car. I’ve taken him to day care a million

times cuz he loves it,” and Leanna responded, “His belly was full of

sausage biscuit and he fell asleep.”

      Leanna testified that Cooper was “comfortable” in his car seat,

and it would not be unusual for him to fall asleep on the way home

from day care or church. Leanna also testified that Cooper fell asleep

quickly after eating, although the examples she gave involved




      21 Detective Stoddard video-recorded his test drives. They show that it
usually took him between 30 and 50 seconds to get from the Chick-fil-A to the
U-turn lane. Depending on traffic, it took between 5 and 50 seconds to make
the U-turn. He then got to the beginning of the left turn lane around 10 seconds
after making the U-turn. The overall time from leaving the Chick-fil-A to
getting to the beginning of the left turn lane averaged a little over a minute.
                                      17
Cooper falling asleep after lunch. Cooper’s day care teachers

testified that he was sometimes awake and sometimes asleep when

Appellant dropped him off in the mornings (which was usually

earlier than the time Appellant drove Cooper from the Chick-fil-A).

One of the teachers testified that when Cooper got Chick-fil-A

breakfast, he was “[a]wake, active, normal” when he came in. 22

     Parking lot surveillance video recordings show that Appellant’s

Tucson pulled into the Home Depot building’s surface parking lot

around 9:24 a.m. Appellant drove past a parking space, backed up a

short distance, and then pulled forward into the space, coming to a

stop at 9:25 a.m. He opened his door part way 17 seconds later,

stepped out of the vehicle 16 seconds after that, and shut the door



     22 Leanna testified that when Cooper started going to day care, Appellant
would text her a picture of Cooper every day after he dropped Cooper off to
show that Cooper was there safely. She explained that as a new mother, she
had trouble letting go. But once Cooper was in the toddler room and was
moving around more, she recognized that it was harder to get a picture of him,
so she told Appellant that he did not need to send the pictures anymore. One
of the day care teachers testified that she noticed that Appellant stopped
taking the pictures about two weeks before Cooper’s death, and when she
talked to Appellant about it, he said that he stopped because Cooper was
“getting older.”

                                     18
three seconds later. Appellant then walked into his office building

carrying a Chick-fil-A cup and his work bag. The parking space that

Appellant selected had a parked car on the driver’s side and a grassy

patch on the passenger’s side; it was open at the front and back for

cars to drive by. Surveillance video from the parking lot showed that

throughout the day, various people walked or drove by the Tucson.23

      (e) Appellant’s morning at work

      From 9:35 to 10:59 a.m., Appellant received and sent a variety

of messages. The travel agent sent Appellant an email listing several

options for the planned family cruise; Appellant then searched

online for information about one of the cruise lines. Smith sent him



      23 The Home Depot employees did not have assigned parking spaces. The
parking space Appellant chose was mostly shaded until about 10:00 a.m. One
of Appellant’s co-workers testified that the space Appellant chose on June 18
seemed to be farther into the parking lot than where she had seen him park
before, but she did not see where he parked every day. She also acknowledged
that Appellant chose a parking space where people could walk by the vehicle,
instead of one of the spaces along a tree line. The spaces along the tree line
were further from the office building. Surveillance video of the parking lot of
the day of Cooper’s death shows that these spaces were in the shade for more
of the day than the space Appellant chose. The co-worker also testified that she
had seen Appellant bring his guitar into work one day, and he told her that he
did not want to leave it in his car because heat was bad for it. Parking lot
surveillance video of Appellant walking into work with a guitar case on June
11, 2014 was played for the jury.
                                      19
a message that she was in Hilton Head, and they had a conversation

about Hilton Head. Appellant responded to four Whisper posts,

including telling one user that he woke up at 5:30 because of his son.

When the poster asked Appellant about his son, Appellant replied,

“He’s awesome.” Floyd sent a message saying, “It’s morning, LOL.”

And Leanna sent a message asking if Appellant had gotten to work

okay. Appellant responded, “Yep, yep,” and said that he was going

to the movie and would be home close to 7:00; Leanna replied,

“Okay.”

     At 11:05 a.m., Hall asked about lunch in the group chat with

Appellant, Milling, and Abdo. Appellant, Milling, and Hall went to

lunch together on most work days. Appellant initially said that he

did not want to go to lunch because he wanted to make sure he could

leave by 4:30 p.m. for the movie. After more discussion about the

benefits of going to lunch and deciding they could go to the nearby

Publix, one of their frequent lunch spots, Appellant said, “ok come

get me and Im in.” Milling and Hall testified that when they went to

lunch, either Appellant or Hall would drive because Milling had a

                                 20
two-seat car. 24

      (f) Lunch

      At 11:38 a.m., Hall, with Milling as a passenger, picked up

Appellant at the front of Appellant’s office building, and they went

to Publix. Hall and Milling testified that there was nothing unusual

about Appellant’s behavior at lunch or at all that day. On the way

back from lunch, they stopped at a nearby Home Depot store so

Appellant could buy some lightbulbs. Hall then dropped Appellant

off at his Tucson and drove away.25 Parking lot surveillance video

shows that at 12:42 p.m., Appellant opened the front driver-side

door, reached inside with one arm, and tossed the bag containing the

lightbulbs (which were later found on the front passenger seat).

About two seconds later, Appellant closed the door and walked


      24  Milling testified that generally when deciding who would drive each
day, “[i]t would just come up in the conversation for the day, and it would just
kind of naturally decide itself.” Milling did not find anything unusual about
Appellant saying, “Come get me.” Hall testified that there was nothing unusual
about him driving to lunch that day and that he tended to drive more often
than Appellant because it was easier to drive to the building where Appellant
worked than the building where Hall and Milling worked.
      25 In his interview, Appellant did not mention his trip to the Home Depot

store or his visit to his Tucson when he described his lunchtime activities.

                                      21
away.26

      The medical examiner who performed Cooper’s autopsy

testified that if the temperature in the Tucson when Appellant

returned to the vehicle after lunch was in the low 90s, Cooper may

have still been alive at that time. An expert tested the temperature

in the Tucson parked in the same space less than three weeks after

Cooper’s death, on a day when the outside temperatures were

similar to the temperatures on June 18. The readings taken inside

the Tucson on the testing day showed that at 11:35 a.m., the

temperature on the car seat was 88 degrees Fahrenheit; at 12:30

p.m., it was 98 degrees; and at 1:00 p.m., it was 100 degrees. The

highest temperature the vehicle reached on the testing day was 125

degrees at about 3:30 p.m. 27


      26The video recording was played for the jury. Detective Stoddard and a
Home Depot security manager testified that based on the video, it appears that
although Appellant slightly hunched over while tossing in the bag, he did not
put his head inside the vehicle. The video, which is in the record but is not of
good quality, appears to support this conclusion.
      27 Temperature records from the nearby Dobbins Air Reserve Base

showed that at 11:58 a.m. on June 18, the outside temperature was 86 degrees,
and on the day of the test, the outside temperature was 88 degrees at that time.
Similarly, at 12:58 p.m. on June 18, the temperature was 87.8 degrees, and on

                                      22
      (g) After lunch

      After lunch and the stop at the Tucson, Appellant returned to

his office cubicle, where he sent more messages to women between

1:17 p.m. and 3:04 p.m. Appellant sent a message to Floyd saying,

“Hi.” After they chatted some, Appellant asked to see her breasts,

and Floyd sent a picture. They then had some sexual conversation.

C.D. sent a message saying “Stoppppp”28 and then asked Appellant

for a Marietta lunch restaurant recommendation. They talked about

that and what Appellant was doing at work. Then Appellant asked

to see a picture of her breasts, which she sent, and Appellant replied,

“Yummy.” They exchanged a few more sexual messages over the

next 30 minutes, including Appellant asking, “When can I see your


the day of the testing, it was 88 degrees. The expert acknowledged, however,
that temperature similarities alone did not take into account other conditions,
such as where the sun or shadows fell on the day. He also explained that before
beginning testing, he drove the Tucson around in the parking lot for about 30
minutes with the air conditioning on the same setting it had been set on when
the vehicle was recovered, which he acknowledged was not necessarily the
setting Appellant had the air conditioning on in the morning when he drove
the four minutes from the Chick-fil-A to his office.
      28 Presumably this was responding to the message Appellant sent the

night before, but as explained above, there was no evidence as to what that
message said.

                                      23
p**sy.” Alexandra Swindell sent Appellant a message saying that

she was “horny” and asking, “Why can’t you come down here.”29 They

had an intermittent sexual conversation over the course of an hour.

Angela Cornett sent Appellant a message saying, “Sup.” Appellant

responded, and they continued to communicate sporadically for

about 30 minutes, with the conversation turning sexual, including

Appellant sending Cornett a picture of his erect penis and sharing

that he almost got oral sex that day but the person got scared. 30


      29  Swindell, who was 23 years old at the time of trial in 2016, testified
that she started communicating with Appellant in late 2012 or early 2013.
They had sexual conversations and exchanged sexual photographs. Some time
before February 2013, Appellant drove to the college dorm where Swindell was
living, picked her up, and drove with her to a “back road.” They parked, talked,
and kissed, and Swindell performed oral sex on him. They never met again,
although Appellant told Swindell that he wanted to. Appellant did not tell her
that he was married or that he had a child, although he said that he had a
girlfriend and “eventually he said they were engaged.” On June 11, 2014,
Appellant sent Swindell a picture of his erect penis. Appellant’s messages with
Swindell beginning on May 29, 2014 were admitted into evidence. This record
includes a thumbnail-size version of the picture of Appellant’s penis that he
sent; a full-page copy of this penis picture was admitted as a separate exhibit.
       30 Cornett (whose age is not indicated in the record) testified that she and

Appellant began communicating a few months before June 18. She said he gave
her “kind of a creepy feeling” and although he seemed “adamant” about
meeting up, she refused. She felt like he wanted just a “hook-up” and “sexual
favors.” Cornett testified that during their conversations, Appellant told
Cornett that he was married and indicated that “he was not unhappy,” but did
not get the sex he needed at home. He also told her that “he wanted to sleep

                                        24
      At 3:16 p.m., Appellant sent Leanna a text message that said,

“When you getting my buddy.”31 Leanna texted back about 45

minutes later, “Call me. Are you not going home first?” Leanna and

Appellant then had a phone conversation about who would be the

best person to pick up Cooper from the day care center, and she

agreed to get Cooper. 32

      (h) Cooper’s death is discovered

      Carrying his work bag, Appellant got into the Tucson to leave

work at 4:16 p.m. and drove away about seven seconds later.33 The


with as many different women as possible in his lifetime.” All of Appellant’s
messages with Cornett on June 18 were admitted into evidence. The picture
Appellant sent her of his penis was admitted as part of these messages, but not
as a separate, full-page exhibit, although it appears to be the same as one of
the pictures he sent to C.D., which as discussed below, was admitted into
evidence as a full-page exhibit.
       31 Leanna testified that Appellant called Cooper “my buddy.”
       32 Leanna testified that she was not sure if Appellant was planning to go

home before the movie, and if he was going home first, she was going to ask
him to pick up Cooper. Parents had to pick up their children at Little Apron by
6:30 p.m. each day. One of Cooper’s day care teachers testified that Leanna
usually picked up Cooper between 3:30 and almost 5:00 p.m. In her interview,
Leanna said that she arrived at Little Apron to pick up Cooper at about 4:50
p.m. that day.
       33 The Home Depot security guard who was at the desk when Appellant

left testified that Appellant said that he was going to the movies with someone.
The guard thought that Appellant’s sharing this information was odd and “out
of his character.” However, other people who worked with or were friends with

                                      25
Tucson’s windows were rolled up. Appellant told Detective Stoddard

that as he drove to the movie theater, he looked to his right to change

lanes and saw Cooper sitting in the car seat. He immediately pulled

into a parking lot, which was about two miles from the Home Depot

building, stopped the Tucson, jumped out, took Cooper out of the car

seat, and laid the child on the pavement.34 Four witnesses heard

Appellant repeatedly yell, “What have I done?” Two of them heard

him yell, “I’ve killed my son,” and another one heard him “rant,”

“She’s going to kill me.”35 That witness also saw Appellant “fumbling


Appellant described him as “a very friendly, gregarious, open kind of guy” and
a “talker” who would “insert himself into conversation.”
      34 One of the officers who responded to the scene testified that Appellant

chose a “more congested” route to the movie theater. To allegedly show that
Appellant had “knowledge of the importance of having witnesses at a crime
scene to corroborate your story,” Detective Stoddard testified that on June 4,
2014, Appellant wrote, in a comment to a post online about a biker fight, that
the only reason he believed one of the bikers was “the number of witnesses that
stayed around to corroborate the story to the police.”
      35 One witness testified that Appellant was “distraught visibly,” with his

demeanor changing “back and forth.” This witness also testified that he told
the district attorney’s office that Appellant’s demeanor “look[ed] like bad
acting,” but at trial he explained:
      [E]verybody grieves differently. I just kind of likened it to if it were
      my child, I would probably react a little differently. I’d shed tears.
      I wouldn’t have put him on the – the hot asphalt on a hot day, as
      hot as it was. And I probably would have been a little more
      attentive. But again, everybody grieves differently.

                                      26
around” with Cooper; the witness testified that Appellant may have

been trying to do CPR but was not doing it correctly, so he moved

Appellant out of the way and began CPR on Cooper, even though it

was almost immediately clear to him that Cooper was dead. 36

     Appellant walked away from Cooper and began pacing the

parking lot while on his phone. Appellant said in his interview that

he was trying to call the Little Apron Academy so someone there

could tell Leanna where Cooper was (although Leanna had a cell

phone), but he was unable to get through. 37 At least two witnesses

called 911, and the first officers on the scene arrived at 4:24 p.m.38

The officers testified that when they arrived, Appellant was not near




On cross-examination, the witness testified that he did not know Appellant or
how he “might react to trauma.” Another witness testified that Appellant’s
“franticness” did not seem “sincere,” but when she was interviewed on July 9,
2014, and asked if “anything seem[ed] suspicious,” she said, “nothing
suspicious at all.”
      36 Appellant told Detective Stoddard that he attempted CPR “just for a

few seconds” but “couldn’t compose [him]self to do it,” so someone else took
over.
      37 After the officer who arrested him at the scene took his phone away,

Appellant said that he needed it to call his wife.
      38 The State played two 911 calls at trial, and Appellant told Detective

Stoddard that he did not call 911 because “four people” were calling 911.

                                     27
Cooper. When one of the officers tried to do CPR on Cooper,

Appellant came closer, and the officers “shooed him away” to

continue CPR. One of those officers testified that Appellant went

“from calm to shrieking to calm again” and “it just seemed very

random and very odd.” The other officer testified that Appellant

made a “weird scream.”39

      About five minutes later, another officer responded to the

scene. She saw Appellant pacing while talking on the phone and said

that at first he “appeared kind of calm” and then started “yelling.”

She described his yelling as “unusual,” calling it “monotone yelling”

that seemed “real forced.”40 When the officer tried to speak with

Appellant, he refused to immediately answer her request for

identification, and after a verbal altercation, during which

Appellant told another officer, “Shut the f**k up, my son just died,”




      39 The second officer put in his report that Appellant was “acting
hysterical and extremely upset”; he testified that he wrote “acting” to indicate
that Appellant “was not acting genuine.”
      40 The officer admitted on cross-examination that she did not know

Appellant, had never heard him yell before, and did not know how he dealt
with trauma.
                                      28
Appellant was handcuffed and put in the back of a police car. While

in the police car, Appellant remained calm, sometimes turning

around to look out the back window, which was the direction of

where Cooper was. When the officer asked Appellant what

happened, Appellant said that he had forgotten to drop off Cooper at

day care and he had forgotten to do a “second look” inside the car.

He also said, “I swore I dropped him off.”

      When a crime scene technician examined the Tucson,

Appellant’s work bag was on the passenger-side floorboard and a

Home Depot bag with lightbulbs was on the passenger seat. That

technician testified that when he knelt down by Cooper, he smelled

the odor of a “hot, musty, urine-soaked diaper.” Wet areas on

Cooper’s backside indicated that he had an overfull diaper. 41


      41 The technician acknowledged on cross-examination that he did not
note this smell in his report, but explained that was because the smell was
“unremarkable” to him and he does not usually note smells in his report.
Another officer testified that when he put his head inside the vehicle, he
noticed that “it smelled like . . . sweat and a diaper, and then also really had
that unusual odor that I can only associate as with something that’s dead.”
This officer testified on cross-examination that he mentioned the smell to
Detective Stoddard that night and Detective Stoddard told him to write a
report about it, but the officer then failed to write the report until a year later

                                        29
        Cooper’s autopsy showed that he died from hyperthermia. The

medical examiner testified that while dying, Cooper likely would

have experienced nausea, a headache, and anxiety, and may have

had seizures. Cooper also may have “struggled as he was becoming

more and more uncomfortable.” The medical examiner testified that

Cooper had small abrasions on his head and extremities, which he

may have gotten from rubbing or coming into contact with hot

surfaces, like hot parts of the car seat, which may have caused him

pain.

        (i) Appellant’s interview and detention

        Eventually, the officer who initially detained Appellant drove

him to the police station. As they drove, Appellant asked the officer

how long she had been in law enforcement. The officer testified that

this “chit chat” did not seem like what someone who had just lost a



when Detective Stoddard reminded him.
      Detective Stoddard and another detective testified that when Appellant’s
vehicle was being processed, “hours” after Cooper was found, they smelled an
odor that they “associate with death.” The other detective testified on cross-
examination that he did not mention the smell in a report until about a year
later, after having a conversation with Detective Stoddard and another
detective.
                                     30
child would do, and it made her uncomfortable. When they arrived

at the police station, Appellant again tried to engage her in what she

described as “casual conversation,” commenting that the handcuffs

she used were different from the ones he had seen when working for

the police in Alabama.42

      Appellant was then interviewed by Detective Stoddard and

another detective for about an hour and a half. While waiting to be

interviewed, Appellant was video recorded alone in the interview

room for about 14 minutes. For most of this time, Appellant

remained calm, interspersed with brief periods of crying, yelling, or

labored breathing. Eventually, Appellant began to cry and yell more,

saying things like, “Oh, god,” “My boy,” and “Why?” During his

interview, Appellant remained calm, appearing to tear up

occasionally when talking about Cooper.43 He told the detectives



      42 Leanna testified that Appellant had worked at the Tuscaloosa Police
Department for about three years. Appellant’s brother testified that Appellant
worked as a dispatcher.
      43 Detective Stoddard testified on cross-examination that he did not

believe that Appellant was being genuine during “episodes” when Appellant
was “yelling and screaming,” and explained that if he had seen “tears coming

                                     31
that his relationship with Leanna was good, aside from the typical

marital “ups and downs.” He also recounted his day, providing the

details discussed above. He said that his forgetting about Cooper

was an accident.

      Appellant also said that he was aware of the danger of leaving

a child in a hot car because he had seen “a news report about a guy

who did this.” Appellant explained that the man is now “an advocate

for when you park, you turn around and look again, and I’ve been

doing that because the [] worst fear for me is to leave my son in a

hot car.” Appellant also said that he watched a video online of a

veterinarian describing how hot the inside of a car gets on a summer

day. Appellant said that when he watched that video, he thought of

how terrible it would be if his child were in the car. 44 Appellant also


of out [Appellant’s] eyes” or his “nose start[ing] to run,” that he would have
been more likely to believe that Appellant was having a genuine emotional
outburst.
        44 Appellant’s electronic records showed that he viewed this video, which

was posted on Reddit, five days before Cooper’s death. Detective Stoddard
explained at trial that Reddit is “a social site where people can post articles
and comment on those articles.” Although the video was accessed twice within
one second, both the State’s and Appellant’s computer experts explained that
this does not necessarily mean that Appellant watched the video, which was a
little over five minutes long, twice.
                                       32
knew of a K9 officer in Alabama who left his dog in the car for ten

minutes, and the “dog died of heat exhaustion immediately almost.”

      Leanna, who had been met by two police officers at Little Apron

Academy, was brought to the police station to be interviewed. She

told the officers that leaving Cooper in the car was a “big fear” of

hers, noting that she had heard about it on the news. She testified

that she had talked to Appellant about the danger at some point,

and she and Appellant had seen a public service announcement for

the “Look Again” campaign on the morning news. 45

      Shortly after Appellant’s interview ended, Detective Stoddard

told Appellant that he was being arrested for felony murder and

cruelty to children. Appellant said that he did not understand why

because he had said that it was an accident. 46 Appellant was then


      45 Appellant’s email records showed that on January 30, 2013, Leanna
sent him an email with the subject line “Don’t be this dad” that had a link that
appears to be for a news story from “My Fox Atlanta” with the title “NY Dad
Forgets Baby in Car for 8 Hours on Cold Day.” And Appellant received two
emails from “Quality Care for Children” on this topic: one on April 17, 2014,
with the subject line “Look Again!” and a message about the danger of leaving
a child unattended in a vehicle, and one on May 13 about a two-year-old girl
who died in Georgia after being locked in her mother’s car.
      46 A second detective who had been brought into the room to witness



                                      33
taken to a holding cell, where he spoke to a man who was finishing

a 24-hour DUI sentence. The man testified that Appellant’s

demeanor and conversation did not seem consistent with someone

who had just lost a child: Appellant seemed “pretty calm and

nonchalant” and did not seem sad or upset.47

     Appellant was then allowed to talk to Leanna in an interview

room. 48 He was crying and told her that “it was an accident.”

Appellant said that he was comforted by the fact that Cooper was in

heaven and that even if he could, he would not bring Cooper back

because “he’s in Heaven and his time on earth is done.” At the end

of their 43-minute conversation, Detective Stoddard came in and

talked to Appellant about the next steps of Appellant going to jail.

Appellant asked Detective Stoddard how long he had been in law

enforcement. Leanna testified that she thought the question was


Detective Stoddard informing Appellant of his charges testified that Appellant
used the phrase “malicious intent,” which the detective found suspicious.
      47 The man also testified that he told his story about interacting with

Appellant to the National Enquirer for $2,000. On cross-examination, he
acknowledged that he did not know Appellant or how Appellant “handles stress
and tragedy.”
      48 As noted in footnote 10 above, this conversation was video-recorded

and played for the jury.
                                     34
inappropriate at the time but also thought, “That’s very typical

Ross.”

      (j) Appellant’s online activity

      After Appellant was arrested, the online activity on his cell

phone and personal and work computers was searched, showing the

activity discussed above as well as the following. On April 28, 2014,

Hall said in the group chat with Appellant, Milling, and Abdo, “so

r/childfree exists” and “it’s the r/atheism of not having kids.” 49

Appellant went to the website and about three minutes after Hall’s

messages, responded in the chat, “grossness.” Over the next seven

minutes, he clicked on three articles in the subreddit, one about a

woman who posted an ultrasound of her IUD (intrauterine device),

one about a woman returning from prison, and one about a blind

person having difficulty dating.

      The State’s computer expert also testified that Appellant

searched “how to survive in prison,” but Appellant’s expert testified


      49 Hall was referring to two “subreddits” – “childfree” and “atheism.” A
subreddit is a Reddit page dedicated to a specific topic. See “Subreddit,”
https://www.dictionary.com/e/slang/subreddit/ (published Nov. 21, 2018).
                                     35
that Appellant actually searched “what is prison really like” and he

made this search around the same time he told one of his friends

that he was just finishing watching a season of Orange is the New

Black, a Netflix show set in a prison. The State’s expert also testified

that Appellant cleared his Chrome browser cache on June 6, 2014,

but had not cleared his Firefox browser cache. The State’s expert

testified that this was “extremely suspicious.” Appellant’s computer

expert disagreed; he and two of Appellant’s web development co-

workers testified that Chrome is frequently used for web

development and that clearing that browser’s cache is standard

practice to see if a website change has been effective.50 Appellant’s

computer expert also testified that Appellant did not search for what

temperature it takes for a child to die in a hot car or “anything like

that,” and the State’s computer expert testified that Appellant did

not search “hot car.” Detective Stoddard also testified that Appellant



      50 One of Appellant’s co-workers explained that the best practice is to test
sites in multiple browsers, including Firefox, but acknowledged that checking
only in Chrome “happens a lot.”

                                       36
did not do any “hot car searches.”51

      (k) Appellant’s online sexual communications with C.D.

      As noted in footnote 7 above, Appellant began communicating

online with C.D., initially through Whisper, in the fall of 2013, when

she was 16 years old. 52 C.D. testified that she told Appellant her age

“pretty    soon”    after   they    began     communicating,        and     their

conversation was “generally sexual.” C.D. testified that Appellant



      51  The State’s computer expert also testified “as far back as April 21,
2014,” Appellant had been visiting the website for Griffin Psychology, a site
that dealt with “interviewing of witnesses, jury selection, forensic evaluations,”
and on May 9, 2014, Appellant had looked at a “divorce/legal separation
checklist” webpage on Home Depot’s site, which came up when Appellant
searched “name change.” On cross-examination, the State’s expert admitted
that he did not know that Appellant was a web developer for Griffin
Psychology. And when Appellant’s computer expert testified, emails from
February 2013 and May 2014 between Appellant and one of the owners of
Griffin Psychology about web development work that Appellant was doing for
Griffin Psychology and a chat message that Appellant sent to the group chat
with Milling, Hall, and Abdo on May 12 saying that he got his Home Depot
email address changed were admitted into evidence. Appellant’s expert also
testified that Appellant did not do any searches about divorce, and Leanna and
Appellant’s friends and co-workers testified that Appellant went by “Ross,” but
his Home Depot email address used the name “Justin.”
       52 When C.D. testified at Appellant’s trial, the second question the

prosecutor asked (after asking her name) was how old she was; the sixth
question was what grade she was in when she began communicating with
Appellant; and the tenth question was how old she was at that time. The
prosecution later asked what C.D.’s birthday was. C.D. turned 17 in May 2014.
The record of the messages between Appellant and C.D. also shows that they
exchanged messages about C.D.’s high school classes and prom.
                                       37
asked for pictures of her vagina “countless” times, and the record of

his messages with her shows that he sent messages such as “I da[r]e

you to show me your p**sy,” and “I want to see it tonight and after

you shave” on December 9, 2013; “I want to see your p**sy” on

December 30, 2013; “I need to see your p**sy” on February 4, 2014;

“I want to see your hot wet p**sy” on February 28; “P**sy? PLEASE

PLEASE PLEASE” on March 7; and, as noted above, “When can I

see your p**sy” on the afternoon of June 18. C.D. refused to provide

any pictures of her vagina, but between March 6 and June 15,

Appellant sent her five pictures of his erect penis.

     Appellant also sent C.D. messages in which he described

proposed sexual encounters in graphic detail, including: “Stroking

and licking up and down my big dick,” “Even if you say no,” and “I’m

going to put my dick in all of your holes” on February 9, 2014; “I

want to f**k you, cum on your face/mouth, and make you feel like a

c**k whore” on February 11; and “I really want you to taste my dick”

on May 13. Although they never met, on May 29, they discussed the

possibility of Appellant being C.D.’s “first blow job,” and Appellant

                                  38
suggested, “Next week,” “Meet me and suck me in my car?” During

this conversation, Appellant also instructed C.D., “put your finger

down your throat” and “Imagine my dick back there.” And on June

11, he sent her a picture of his erect penis and the message, “Wanna

suck it?”

      During their communications, Appellant also told C.D. that he

loved his wife and would never leave her but was unhappy with

parts of their relationship. C.D. testified that Appellant sometimes

talked about Cooper, always “in good ways,” saying that Cooper “was

smart and things like that,” and he sent her a picture of Cooper from

their family vacation about three weeks before Cooper’s death. 53

      (l) Appellant’s other extramarital sexual activities

      In addition to the many sexual messages and the sexual

conduct discussed above, the State presented evidence that




      53 A record of Appellant’s messages with C.D. beginning December 9,
2013, which contained only Appellant’s side of the conversation until February
28, 2014, was admitted into evidence. This record includes thumbnail-size
versions of the five pictures of Appellant’s penis that he sent; full-page versions
of the penis pictures were also introduced as five separate exhibits and were
shown to the jury during C.D.’s testimony.
                                        39
Appellant engaged in a substantial number of sexual conversations

and one instance of sexual conduct with other Whisper users in the

years before Cooper’s death. In addition to C.D., Smith, Meadows,

Floyd, Swindell, and Cornett (see the previous subdivision and

footnotes 7, 8, 11, 12, 29, and 30 and accompanying text above),

three of these other users testified.

      M.B. testified that she was 15 years old in May 2014 when

Appellant replied to her post on Whisper that said, “I love older

guys.” M.B. initially told Appellant that she was 18 years old, and

Appellant sent her a picture of his erect penis. After brief further

conversation, M.B. told Appellant that she was actually 15 years old,

but Appellant did not stop the sexual conversation. Instead, he

responded, “That’s a nice p**sy for 15” and “Make me a naughty

older g[u]y.” He then sent messages that said, “I’d love you to suck

my dick” and “I want to use your p**sy and stretch you out.” He did

not mention that he had a wife or son. 54


      54All of Appellant’s conversation with M.B. happened on May 29, 2014.
Their full conversation was admitted into evidence, including a thumbnail-size

                                     40
        Molly Sims, who was 18 years old when she started

communicating with Appellant around June 2012, testified about

having sexual conversations and exchanging sexual pictures with

him. Sims testified that Appellant asked to meet her a few times,

but they never did. Appellant told her that he was married but

would talk to and meet other women and that he had been caught

cheating. 55

        Jacqueline Robledo, who was 19 years old when she began

communicating with Appellant in the summer of 2013, testified that

their    conversations     “immediately       went    sexual[],”    including

exchanging sexual pictures. Later in the summer, they met at

Appellant’s home and had sex. They did not meet again, although

they continued to talk online and Appellant continued to ask her to

meet. Appellant also told her in February 2014 that when he was on

vacation, he used Whisper to meet up with a man and “had relations




version of the picture of Appellant’s penis that he sent; a full-page version of
that penis picture was also admitted as a separate exhibit.
      55 A record of Appellant’s conversation with Sims beginning on December

10, 2013 and ending on June 11, 2014 was admitted into evidence.
                                      41
with him.” Robledo testified that “as far as [she] knew,” Appellant

“loved his wife and wanted to be with her” and “loved his son.” On

April 2, Robledo asked how Appellant’s “little son” was, and

Appellant responded “The best ever!!!!” and sent a picture of Cooper.

When Robledo called Cooper adorable, Appellant responded, “He’s

the best.” Robledo testified that Appellant never said anything “ugly

or negative” about Cooper.56

      Beyond these nine witnesses, Detective Stoddard testified

about additional sexual conversations Appellant had with 21

Whisper users who did not testify, and records of all of those

conversations were admitted into evidence. The dates of the

conversations ranged from December 2013 to June 2014. Appellant

sent messages to some users about his desire to have sex, including,

“I’m addicted to using sex with strangers to make me sane” to one

user and “I am a church guitar player, but I can lead somewhat of a


      56Appellant’s messages with Robledo beginning December 11, 2013, with
only Appellant’s messages until January 29, 2014, were admitted into
evidence. This record includes a thumbnail-size version of a picture of his erect
penis that Appellant sent Robledo on April 14, 2014. Their last message was
exchanged on June 15.
                                       42
double life” and “I’m to naughty for my own good” to another. He

sent other users messages expressing unhappiness with being

married, including “Get a divorce. I might” because “I’m a cheater”

and “I’m addicted to sex”; “I miss being single” and “I just want to

f**k a lot of girls, drink a lot, and have fun”; “My bad side wants to

be single sometimes”; “I hate being married sometimes too” and “I’ve

started cheating”; and “Sometimes being taken sucks” “Because I

enjoy sex with different people.”

     In three other conversations, Appellant indicated that his child

was the reason he stayed married. On December 25, 2013, Appellant

told one user, “I cheat” “A lot”; when she asked why he did not get

divorced, he answered “Kid” “And it’s just sex.” On January 25, 2014,

when one Whisper user said, “My husband and I both know we

aren’t in love, but for me I stick it out for my kids,” Appellant

responded, “You’re in my situation,” and said his “situation” was

“Married, 1 kid, fell for another girl, now I’m addicted to sex.” Later

in the conversation, Appellant said that he had “sex with four girls

in the last year,” and the user asked why Appellant didn’t get

                                    43
divorced. Appellant answered, “Kid.” “It’s the glue holding it

together,” adding, “my secret sex addiction is real.” Finally, he told

another user on March 24, 2014, “My wife should divorce me and

has no idea, but kids.”

     Two of the additional conversations read by Detective Stoddard

were with Whisper users who told Appellant that they were

underage girls. On January 25, 2014, Appellant sent a message to

someone saying that he was “horny” and suggesting that she give

him oral sex. After this user said that she was 14 years old, he told

her that he did not want to go to jail and then ended the

conversation, saying “I’m looking to get my dick sucked and you can’t

do it.” On February 3, Appellant sent a message to a user who said

she was 17 years old saying that he would pay her $50 for oral sex.

They then discussed the possibility of Appellant coming to her high

school during her lunch so she could give him oral sex in his car. He

also discussed other sexual fantasies and they exchanged sexual

pictures, including a picture of his erect penis. When the Whisper

user told him that she “live[s] two lives,” Appellant responded, “I

                                 44
have two lives too.”

     Detective Stoddard also testified that Appellant had done “800-

some searches” for “escort services or things like that,” including

looking at Craigslist, Backpage, and “multiple porn sites.” In May

2014, Appellant hired a prostitute for sex three times. The woman

Appellant hired testified that he did not show any nervousness when

they met in a hotel room for sex. Messages between Appellant and

Leanna showed that during one of the encounters, Leanna asked

Appellant to come home because she and Cooper missed him, but he

said that he was helping his friend move.

     Leanna testified that she had not been aware of most of this

activity, although Appellant had admitted to her in 2008 that he had

a “problem with pornography,” and two years later she had found a

message on his phone saying something like “show me your boobs.”

As a result of these revelations, Appellant asked his friend to be an

“accountability partner” and help monitor his visits to pornography

websites, and Appellant and Leanna spoke with their pastor and

went to therapy for a time. They resumed therapy again in

                                 45
December 2012 or January 2013, when Leanna discovered

Appellant watching pornography, and in late summer or early fall

2013, when Leanna saw a message from a woman on his phone

calling him “hon” or “babe.”

     (m) Appellant’s defense

     The State argued that Appellant intentionally and maliciously

left Cooper to die in the Tucson because Appellant wanted to live a

child-free life, divorce Leanna, and pursue his “double life” of having

sexual relationships with many women. In response, Appellant

argued that his leaving Cooper in the Tucson was an accident.

Leanna, Cooper’s day care teachers, and several of Appellant’s and

Leanna’s family members and friends testified that Appellant was a

loving, caring, and involved father to Cooper. There was no evidence

that Appellant had previously abused Cooper in any way.

     Dr. Gene Brewer, an expert in human memory systems,

testified for Appellant as follows. “Prospective memory” is the type

of memory that allows a person to remember what they are going to

do next. If a “prospective memory goal” is counter to “routine

                                  46
behavior, periodically people will lapse into that routine behavior,”

which “will cause them to forget their prospective memory goal.”

Prospective memory can fail when people are distracted, such as by

fatigue, stress, or external events. This memory failure can happen

in a “matter of seconds,” certainly less than 40 seconds. When an

intention is important, people tend to “remember to do it more,” but

even in cases with serious and tragic consequences, prospective

memory failure is “still something that happens.” Similarly, people

who are “smarter” are less likely to forget, but “[t]hat in no way

makes them immune to forgetting.” 57

     Once a prospective memory failure happens, certain “cues” can

trigger a person to remember, such as hearing the child. However,

some things, such as seeing a picture of a forgotten child, would not

be effective cues because they do not signal to the person that

anything is different from the usual day (when the child would be in

day care) and the person may have a “false memory” of dropping off


     57 Dr. Brewer testified that Appellant “would classify as an intelligent
person,” noting that Appellant went to college and “was able to get gainful
employment . . . doing some kind of programming.”
                                     47
the child. False memories happen because when a person does

something day after day, it may be difficult to determine if the

memory of doing it is from a specific day. Based on Appellant’s late

night and early morning messages and information that he had been

frustrated with a project at work, Appellant may have been tired

and experiencing work stress on the day of Cooper’s death. And

difficult traffic maneuvers, such as the U-turn that Appellant had to

make after leaving the Chick-fil-A, can be an external distraction

that leads to memory failure.

     On cross-examination, Dr. Brewer acknowledged that he had

not seen a case of a child forgotten in a car with the same

characteristics as this case, but he explained that he studied

memory failures generally, rather than focusing on cases of

forgotten children. Dr. Brewer also acknowledged that there could

have been potential cues to trigger Appellant’s memory, including

his having only a Chick-fil-A drink rather than food plus a drink

(which he would usually have if he went through the drive-through

after dropping off Cooper); Appellant’s responding to Leanna’s

                                 48
message about Cooper; and Appellant’s going back to the Tucson

after lunch. On redirect examination, however, Dr. Brewer testified

that these may not have been effective cues for Appellant,

explaining: “I can’t find a single experience that I know that

[Appellant] had that day that signaled to him that something was

different, unique, or weird about the situation.”

      2. The constitutional sufficiency of the evidence

      Appellant first argues that the evidence presented at his trial

was insufficient as a matter of federal constitutional law under

Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d 560) (1979),

to support his convictions for malice murder and cruelty to

children. 58 In considering this claim, “the relevant question is

whether, after viewing the evidence in the light most favorable to

the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. at


      58 Appellant’s counsel did not argue at trial that Appellant was not guilty
of the crimes against C.D., and on appeal, Appellant does not dispute the
sufficiency of the evidence proving those three counts, nor does he challenge
those convictions on other grounds. The evidence as to those crimes was
overwhelming. Accordingly, we affirm those convictions.
                                       49
319. Thus, in contrast to the harmless-error analysis that we

conduct in Division 5 below, “[i]n evaluating this [legal sufficiency]

claim, we view the evidence in the light most favorable to the

verdicts, leaving the resolution of questions about conflicting

evidence, the credibility of witnesses, or the weight of the

evidence . . . to the discretion of the trier of fact.” Heard v. State, 309

Ga. 76, 82 (844 SE2d 791) (2020) (punctuation and citation omitted).

     Appellant was charged with malice murder in violation of

OCGA § 16-5-1 (a) for causing the death of Cooper with “malice

aforethought,” and with first-degree child cruelty in violation of

OCGA § 16-5-70 (b) for “maliciously” causing Cooper “cruel and

excessive physical pain.” It was undisputed that Appellant left

Cooper strapped into a car seat in the Tucson and that the heat in

the vehicle over the course of the day caused the child’s death. And

the medical examiner testified without dispute that as Cooper died,

he likely would have experienced nausea, a headache, and anxiety;

may have had seizures; and may have experienced pain from

rubbing against or coming in contact with hot surfaces in the

                                    50
Tucson.

     The only real disputed issue was whether Appellant

intentionally and maliciously left his child to suffer that painful

death, as the State argued, or whether Cooper’s death was

accidental, as Appellant claimed. See OCGA § 16-2-2 (“A person

shall not be found guilty of any crime committed by misfortune or

accident where it satisfactorily appears there was no criminal

scheme or undertaking, intention, or criminal negligence.”).

Appellant contends that there was insufficient evidence to support

the State’s theory. As discussed in more detail in Division 5 below,

the evidence showing Appellant’s malicious intent was far from

overwhelming. But when viewed in the light most favorable to the

verdicts, the evidence recounted in Division 1 above was legally

sufficient for a rational jury to conclude that Appellant maliciously

left Cooper to die.

     Regardless of Appellant’s motive, which was not an element of

the crimes, see Smart v. State, 299 Ga. 414, 418 (788 SE2d 442)

(2016), the jury could have concluded that Appellant did not forget

                                 51
that Cooper was in the Tucson in the short time between leaving the

Chick-fil-A and arriving at work – particularly given the proximity

of the car seat to Appellant’s driver seat and resolving against

Appellant the disputed evidence about Cooper’s being awake and his

head being visible above the car seat. Among other things, the jury

could have found suspect Appellant’s 30-second delay in the vehicle

after parking at his office; his visit to the Tucson after lunch (a visit

he did not mention in his interview with Detective Stoddard); his

failure to see or smell Cooper in the vehicle when Appellant returned

to the Tucson after work; and his reactions after discovering that

Cooper was dead, which several witnesses described as “very odd” or

“forced.” Thus, the evidence was legally sufficient to support

Appellant’s convictions for the crimes against Cooper. See Finney v.

State, 311 Ga. 1, 14 (855 SE2d 578) (2021) (concluding that the

evidence was “legally sufficient when all of the evidence is viewed in

the light most favorable to the prosecution,” even though “the

properly admitted evidence was far from overwhelming”); Strong v.

State, 309 Ga. 295, 300, 317 (845 SE2d 653) (2020) (concluding that

                                   52
the evidence was sufficient as a constitutional matter to support the

appellant’s conviction for felony murder, even though “the evidence

that [he] did not act in self-defense was not overwhelming”); Heard,

309 Ga. at 82-83 (holding that although the evidence that the

appellant participated in the crimes for which he was convicted was

“not strong,” it was constitutionally sufficient); Boring v. State, 289

Ga. 429, 432 (711 SE2d 634) (2011) (“[T]he evidence, while far from

overwhelming, was sufficient to enable a rational trier of fact to

conclude beyond a reasonable doubt that appellant was guilty of the

crimes of which she was convicted.”).

      3. The admission of the evidence of extramarital sexual
activities

     Appellant next argues that the trial court abused its discretion

by admitting the extensive evidence of his extramarital and

sometimes illegal sexual activities recounted in Division 1 above.

Some of the evidence that we will discuss in this division was clearly

admissible to prove the three alleged crimes involving C.D.,

including evidence of her age and Appellant’s sexual messages with


                                  53
her. And other evidence, particularly the sexual messages with

other minors, may have been admissible for that purpose. However,

as discussed further in Division 4 below, the trial court ruled that

all of the evidence of Appellant’s sexual activities was admissible to

prove the charged crimes against Cooper, and that determination

led to the court’s denial of Appellant’s motion to sever the counts

involving C.D. Accordingly, in this division we will consider only

whether the evidence of Appellant’s sexual activities was admissible

as to the alleged crimes against Cooper.

     As we will explain, the messages that Appellant exchanged on

the day of Cooper’s death were relevant and admissible as intrinsic

evidence. However, even assuming that all of the evidence of sexual

activity was relevant to show Appellant’s motive, the trial court

should have excluded much of this evidence under OCGA § 24-4-403

(“Rule 403”) as needlessly cumulative and prejudicial and three

entire categories of evidence as highly and unfairly prejudicial: the

evidence that Appellant exchanged sexual communications with

four minors; the nine full-page pictures of Appellant’s erect penis

                                 54
that he sent to girls and women; and the evidence that Appellant

hired a prostitute for sex three times.

     (a) Applicable law

     As provided by OCGA § 24-4-401 (“Rule 401”), “relevant

evidence” is evidence that has “any tendency to make the existence

of any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the

evidence.” The test for relevance is “‘generally a liberal one,’” Mattei

v. State, 307 Ga. 300, 304 (835 SE2d 623) (2019) (citation omitted),

and “[r]elevance is a binary concept – evidence is relevant or it is

not,” Olds v. State, 299 Ga. 65, 75 (786 SE2d 633) (2016).

     OCGA § 24-4-402 says: “All relevant evidence shall be

admissible, except as limited by constitutional requirements or as

otherwise provided by law or by other rules . . . . Evidence which is

not relevant shall not be admissible.” One of those limiting rules is

Rule 403, which says:

     Relevant evidence may be excluded if its probative value
     is substantially outweighed by the danger of unfair
     prejudice, confusion of the issues, or misleading the jury

                                  55
     or by considerations of undue delay, waste of time, or
     needless presentation of cumulative evidence.

We have explained that “‘the exclusion of evidence under Rule 403

is an extraordinary remedy which should be used only sparingly,’”

but also that “‘[t]he major function of Rule 403 is to exclude matter

of scant or cumulative probative force, dragged in by the heels for

the sake of its prejudicial effect.’” Flowers v. State, 307 Ga. 618, 622-

623 (837 SE2d 824) (2020) (citation omitted).

     “‘The probative value of evidence is a combination of its logical

force to prove a point and the need at trial for evidence on that

point.’” Armstrong v. State, 310 Ga. 598, 603 (852 SE2d 824) (2020)

(citation omitted).

     Generally speaking, the greater the tendency to make the
     existence of a fact more or less probable, the greater the
     probative value. And the extent to which evidence tends
     to make the existence of a fact more or less probable
     depends significantly on the quality of the evidence and
     the strength of its logical connection to the fact for which
     it is offered. . . . Probative value also depends on the
     marginal worth of the evidence – how much it adds, in
     other words, to the other proof available to establish the
     fact for which it is offered. The stronger the other proof,
     the less the marginal value of the evidence in question.


                                   56
Olds, 299 Ga. at 75-76 (citation and footnote omitted). “‘If the

evidence offered is cumulative of other evidence already admitted,

its probative value is limited to the additional strength it gives the

point already made.’” Id. at 76 n.15 (citation omitted).

        As to the consideration of prejudice under Rule 403, this Court

has explained that “in a criminal trial, inculpatory evidence is

inherently prejudicial; ‘it is only when unfair prejudice substantially

outweighs probative value that the rule permits exclusion.’” Anglin

v. State, 302 Ga. 333, 337 (806 SE2d 573) (2017) (emphasis in

original; citation omitted). “Rule 403’s term ‘unfair prejudice’ speaks

to the capacity of some concededly relevant evidence to lure the

factfinder into declaring guilt on an improper basis rather than on

proof specific to the offense charged.” Old Chief v. United States, 519

U.S. 172 (117 SCt 644, 136 LE2d 574) (1997).

        Finally, OCGA § 24-4-404 (b) (“Rule 404 (b)”) says in relevant

part:

        Evidence of other crimes, wrongs, or acts shall not be
        admissible to prove the character of a person in order to
        show action in conformity therewith. It may, however, be

                                   57
     admissible for other purposes, including, but not limited
     to, proof of motive, opportunity, intent, preparation, plan,
     knowledge, identity, or absence of mistake or accident.

Evidence is admissible under Rule 404 (b) only if the proponent of

the evidence shows:

     (1) that the evidence is relevant to an issue in the case
     other than the defendant’s character; (2) that the
     probative value of the evidence is not substantially
     outweighed by its undue prejudice; and (3) that there is
     sufficient proof for a jury to find by a preponderance of the
     evidence that the defendant committed the other act.

Strong, 309 Ga. at 300.

     Rule 404 (b) is not applicable to “intrinsic” evidence. See Heade

v. State, 312 Ga. 19, 28 (860 SE2d 509) (2021). Intrinsic evidence is

evidence that “aris[es] from the same transaction or series of

transactions as the charged offense,” is “necessary to complete the

story of the crime,” or is “inextricably intertwined with the evidence

regarding the charged offense.” Middlebrooks v. State, 310 Ga. 748,

750 (854 SE2d 503) (2021) (citation and punctuation omitted).

Evidence may be intrinsic if it “pertain[s] to the chain of events

explaining the context, motive, and set-up of the crime” and “is


                                  58
linked in time and circumstances with the charged crime, or forms

an integral and natural part of an account of the crime.” Id. (citation

and punctuation omitted). “Intrinsic evidence remains admissible

‘even if it incidentally places [the defendant’s] character at issue,’”

Williams v. State, 302 Ga. 474, 486 (807 SE2d 350) (2017), but

“intrinsic evidence must satisfy Rule 403,” Middlebrooks, 310 Ga. at

751.

       Because each of these Georgia evidence rules is modeled on its

counterpart in the Federal Rules of Evidence, we may look to federal

appellate precedents interpreting the pertinent federal rule for

guidance in applying the state provision. See Heard, 309 Ga. at 85.

This Court reviews the trial court’s application of each of these

evidence rules for an abuse of discretion. See Middlebrooks, 310 Ga.

at 751; Flowers, 307 Ga. at 621. We note in particular that while the

“‘application of the Rule 403 test is a matter committed principally

to the discretion of the trial courts,’” Flowers, 307 Ga. at 622 (citation

omitted), that discretion is not unbounded, and appellate courts do

not defer to it so much as to never conclude that the admission of

                                   59
evidence was erroneous. See, e.g., Merritt v. State, 311 Ga. 875, 881

(860 SE2d 455) (2021) (holding that the trial court abused its

discretion under Rule 403 by allowing the State to question a

defense witness about a prior unconfirmed allegation of sexual

battery against his patients); Strong, 309 Ga. at 310-312 (holding

that the trial court abused its discretion under Rule 403 by

admitting evidence of prior violent acts to show the appellant’s

intent); Ragan v. State, 299 Ga. 828, 832 (792 SE2d 342) (2016)

(holding that the trial court abused its discretion under Rule 403 by

admitting, through the testimony of the murder victim’s husband,

five in-life photographs of the victim, some with her children); Hood

v. State, 299 Ga. 95, 105 (786 SE2d 648) (2016) (holding that the

trial court abused its discretion under Rule 403 by admitting

testimony from two witnesses about the appellant’s past drug deals).

     (b) The trial court’s rulings

     In pretrial proceedings, Appellant objected to the admission of

the sexual-activities evidence as irrelevant under Rule 401, not

offered for a proper purpose under Rule 404 (b), and not admissible

                                     60
under Rule 403. The trial court, however, ruled that, with one

limited exception, all of the evidence of Appellant’s sexual activities

was intrinsic evidence of the crimes against Cooper or, in the

alternative, was admissible under OCGA § 24-4-404 (b) to show the

“circumstances immediately surrounding the charged crime,”

knowledge, absence of mistake, absence of accident, and motive. 59

The court further concluded that the probative value of this evidence

was not substantially outweighed by unfair prejudice. At trial,

Appellant again objected to the admission of the evidence, but the

objections were overruled. The court did not give the jury any

limiting instruction when the evidence was introduced or in the final

jury charge. 60 In denying Appellant’s motion for new trial, the trial



      59 The only evidence that the trial court excluded was “any evidence of
pornography that is not admissible for any of the” proposed Rule 404 (b)
purposes and “serves only to show [Appellant’s] bad character.”
      60 Although Appellant initially requested that a limiting instruction be

given as part of the final jury instructions, the trial court withheld ruling on
that request, and counsel for Appellant and the State later consulted and
agreed that such an instruction need not be given, which was legally correct to
the extent the evidence was intrinsic. See Anderson v. State, 313 Ga. 178, 183
(869 SE2d 401) (2022) (“[A] limiting instruction generally is not warranted for
intrinsic evidence[.]”).

                                      61
court concluded that it correctly admitted the evidence as intrinsic

or under Rule 404 (b) to show motive and rebut accident.

     In this Court, Appellant again argues that all the evidence of

his sexual activities was irrelevant and, even if relevant, should

have been excluded under Rule 403 and Rule 404 (b). 61

     (c) Rule 404 (b)

     As noted above, the trial court concluded that all of the sexual-

activities evidence was intrinsic and, alternatively, that all of that

evidence was admissible under Rule 404 (b). The evidence could not

be both. See Clark v. State, 306 Ga. 367, 374 (829 SE2d 306) (2019)

(explaining that “[b]ecause the evidence was intrinsic, it was outside

the reach of Rule 404 (b)”). Indeed, the first purpose that the court

listed as an appropriate Rule 404 (b) purpose for the evidence – the

“circumstances immediately surrounding the charged crime” – is not

a purpose enumerated in Rule 404 (b) and, more significantly,

overlaps substantially with intrinsic evidence that is admissible



     61 We note that Appellant does not dispute the admission of other
message records, such as his Google chat logs with Milling, Hall, and Abdo.
                                    62
because it is “linked in time and circumstances with the charged

crime.” Middlebrooks, 310 Ga. at 750.

     The trial court also clearly abused its discretion in admitting

the sexual-activities evidence to show Appellant’s intent, absence of

mistake or accident, and knowledge, as indicated by the State’s

failure to defend these purposes on appeal. The evidence was not

relevant to show intent, because the intent required for the alleged

crimes against Cooper was different than Appellant’s intent when

he sent sexual messages and engaged in sexual conduct. See Strong,

309 Ga. at 309 (“‘[T]he relevance of other acts evidence offered to

show intent is established when the [other] act was committed with

the same state of mind as [a] charged crime.’” (citation omitted)). For

the same reason, absence of mistake or accident, which in this case

is essentially another way of addressing Appellant’s intent (that is,

whether Cooper’s death was the result of intentional acts or a

mistake or accident), was not a proper purpose. See Naples v. State,

308 Ga. 43, 52 n.9 (838 SE2d 780) (2020) (“[C]onsiderations of

‘intent’ and ‘lack of mistake or accident’ overlap to a significant

                                  63
degree in this case.”). And Appellant’s sexual activities gave no

indication that he had any knowledge related to how to kill a child

by leaving the child in a hot vehicle. See Rouzan v. State, 308 Ga.

894, 899 (843 SE2d 814) (2020) (explaining that “knowledge” in Rule

404 (b) generally refers to specialized knowledge, such as

safecracking, or to “specific knowledge based on past experience”).

     That leaves only the Rule 404 (b) purpose of showing

Appellant’s motive for leaving Cooper to die in a hot car. Sometimes

motive evidence is closely linked to the charged crimes in time and

circumstances and constitutes intrinsic evidence; other motive

evidence, such as acts committed further in time from the charged

crimes, may be admitted as extrinsic acts under Rule 404 (b). See,

e.g., Middlebrooks, 310 Ga. at 750 (treating evidence of the

appellant’s motive as intrinsic); Worthen v. State, 306 Ga. 600, 604-

605 (832 SE2d 335) (2019) (considering evidence of motive under

Rule 404 (b)). Cf. West, 305 Ga. 467, 473 n.6 (discussing the similar

treatment of attempts to threaten or influence a witness). But

whether addressed under Rule 404 (b) or as intrinsic, the State must

                                 64
prove that Appellant committed the other acts alleged (which he

does not dispute was done here), that the evidence is relevant under

Rule 401, and that the evidence satisfies Rule 403.

     Thus, we need not decide whether some of the sexual-activities

evidence offered to prove Appellant’s motive (which is discussed in

subdivision (e) below) would be better analyzed as intrinsic motive

evidence or as Rule 404 (b) motive evidence. See Flowers, 307 Ga. at

622 n.6 (declining to decide whether the motive evidence at issue

was better treated as intrinsic evidence or as other-acts evidence

governed by Rule 404 (b)). We also need not decide which messages

should be construed as “other crimes, wrongs, or acts” within the

meaning of Rule 404 (b). Cf. Early v. State, Case No. S22A0265, 2022

WL 1309033, *3 n.3 (Ga. decided May 3, 2022) (explaining that when

a video recorded inside a jail, introduced to show a statement that

the defendant had made, included “no reference to a specific

derogatory other act,” Rule 404 (b) did not apply).

     (d) Sexual-activities evidence as intrinsic evidence

     We consider first the sexual messages that Appellant

                                 65
exchanged on the day of Cooper’s death and other evidence that may

have provided context for those messages or was otherwise an

integral and natural part of the story of that day.

    (i) Sexual messages that Appellant exchanged on the day of
Cooper’s death

     Evidence regarding the sexual – and the non-sexual –

messages that Appellant sent and received beginning at 12:14 a.m.

on June 18, 2014 and continuing throughout the day was necessary

to complete the story of the charged offenses related to Cooper. The

messages were closely linked in time to Cooper’s death and helped

to show Appellant’s activities and state of mind both shortly before

he left Cooper in the Tucson and while Cooper was dying or already

dead there. Evidence of Appellant’s online activities that day was

thus an integral and natural part of the account of that day and was

relevant as intrinsic to the charged crimes related to Cooper. See,

e.g., Keller v. State, 308 Ga. 492, 505 (842 SE2d 22) (2020) (“Keller’s

behavior a few hours before he inflicted [the child’s] fatal injuries –

arguing with [the child’s mother] regarding his treatment of the


                                  66
murder victim and resorting to physical violence – ‘plainly pertained

to the chain of events in the case and was linked by time and

circumstance with the charged crimes, making the information

necessary to complete the story for the jury.’” (citation omitted));

Tyner v. State, 305 Ga. 326, 332 (825 SE2d 129) (2019) (“Tyner

admitted to police that, in quick succession, he threw Mickel’s purse,

the ropes with which Mickel was bound, and Mickel herself from his

car. Any evidence regarding the taking of Mickel’s purse was thus

‘linked in time and circumstances with the charged crime’ and was

properly admitted[.]”).

     Turning to Rule 403, the probative value of the messages that

Appellant sent and received on June 18 was high (whether or not

they involved sexual content). The central issue at trial was

Appellant’s intent when he left Cooper in the Tucson. Evidence of

Appellant’s words and activities leading up to his leaving Cooper in

the vehicle and while Cooper was dying in the vehicle was highly

probative as to that question. See OCGA § 16-2-6 (“A person will not

be presumed to act with criminal intention but the trier of facts may

                                 67
find such intention upon consideration of the words, conduct,

demeanor, motive, and all other circumstances connected with the

act for which the accused is prosecuted.”). See also Collins v. State,

312 Ga. 727, 741 (864 SE2d 85) (2021) (“‘[C]riminal intent may be

inferred from a person’s conduct before, during, and after the

commission of the crime.’” (citation omitted)). For example, evidence

about the messages Appellant sent before he left Cooper in the

Tucson was highly probative as to questions such as how Appellant

was feeling about Cooper at the time, whether Appellant was

intending to kill Cooper, and whether Appellant was experiencing

stress or fatigue – factors that could have contributed to his

forgetting about Cooper’s presence in the vehicle. And evidence

about the messages that Appellant sent while at work was highly

probative as to questions such as whether and what he was thinking

about Cooper, whether Appellant was distracted, and whether he

should have been reminded that Cooper was in the Tucson.

     It is true that much of the evidence of Appellant’s sexual

messages on the day of Cooper’s death also may have had an unfair

                                 68
prejudicial effect. The evidence showed in sometimes graphic detail

that Appellant was an unfaithful husband with multiple online

paramours with whom he conversed in lewd language. But the

messages that day did not reflect the young age of the women or any

activity that was facially illegal, and the evidence did not include

any enlarged pictures of Appellant’s penis. The prejudice did not

substantially outweigh the high probative value of the messages. Cf.

United States v. Moe, 810 Fed. Appx. 114, 118 (3d Cir. 2020) (holding

that the trial court did not plainly err by admitting evidence of the

defendant’s extramarital affair, which was relevant in establishing

where the defendant was and rebutting one of his defenses, and “its

probative value outweighs any prejudicial effect”). Thus, the trial

court did not abuse its discretion in admitting into evidence the

sexual messages Appellant exchanged on June 18.

     (ii) Earlier sexual activities

     Evidence that is further in time from the alleged crimes may,

in some circumstances, still be relevant as intrinsic evidence

necessary to complete the story of the crime. See, e.g., Harris v.

                                      69
State, 310 Ga. 372, 377-381 (850 SE2d 77) (2020) (holding that

evidence that the appellant had been forced to leave the house by

his ex-girlfriend about six months before the crimes was intrinsic

evidence, as it explained why the appellant moved in with the victim

and provided context to statements the appellant made before the

murder, including “another woman will not put me out” and “I will

kill her first”). In this case, although the State focused only on how

Appellant’s messages contributed to his motive on the day of

Cooper’s death, it is possible that specific messages from Appellant’s

online paramours could have contributed to, for example,

Appellant’s level of stress or distraction on June 18, which Dr.

Brewer explained are relevant factors in considering whether

Appellant experienced a prospective memory failure. For example,

Appellant’s messages to Meadows on the morning of June 17, which

indicated that he was “sad” that she had again stopped responding

to his messages, could have led him to be distracted by thinking

about their relationship. Similarly, some of Appellant’s entirely non-

sexual messages from June 17, such as his messages with Milling,

                                 70
Hall, and Abdo about going to a movie on June 18, were intrinsic

evidence explaining Appellant’s activities on the day of Cooper’s

death. 62 However, the many messages merely demonstrating

Appellant’s sustained sexual relationships with these women do not

fit in this category.

     We also note that some evidence of Appellant’s history with the

six women with whom he exchanged sexual messages on the day of

Cooper’s death may have been relevant to provide context for those

messages, although the trial court did not admit any of the evidence

on this specific basis. However, by introducing records of all of the

messages available, the State went well beyond what was necessary

to establish the context of Appellant’s relationships. For example,

Smith testified that she had been communicating with Appellant

online since January 2014 and their conversations were often

sexual; Appellant did not dispute that testimony. It is not apparent

why the State had any need to establish the context of the



     62 As noted above, Appellant does not argue that the admission of this
evidence was error.
                                    71
relationship further. The probative value as to this issue of the 44

pages of messages exchanged between Smith and Appellant that

were admitted at trial, which began five months before Cooper’s

death and included vulgar messages from Appellant, such as, “I

want you to scream while my c**k stretches that p**sy,” and “I want

to f**k your tight little c**t till I blow my load down your throat”

within the first ten pages, was exceedingly low and clearly

outweighed by their prejudicial effect. 63

      Thus, Appellant’s full message history was not admissible as

providing context for the messages that he exchanged on the day of

Cooper’s death. The State argues, however, that these messages –

like all of the sexual messages Appellant exchanged before the day


      63 This is a good place to note our disagreement with the dissent’s
assertion that “the average juror” would not have been “shocked” by
Appellant’s sexual messages. Dis. Op. at 15-16. We think most jurors (like most
readers of this opinion) would be disturbed by messages using this sort of
shockingly graphic sexual language – of which we have in this opinion quoted
only a handful of examples, rather than recounting the dozens and dozens of
similar messages that were admitted for the jury to see. (And we have used
asterisks to soften the most profane words, which was not necessary for the
few marginally offensive words at issue in Smith v. State, 302 Ga. 717, 723-
724 (808 SE2d 661) (2017).) We also think most jurors would be shocked by
having full-page pictures of erect penises needlessly displayed to them,
although we have spared our readers any reproduction of those images.
                                      72
of Cooper’s death – were relevant to establish Appellant’s motive.

We turn now to that argument.

     (e) Sexual-activities evidence offered to prove Appellant’s motive

     Appellant’s sexual messages and conduct in the weeks,

months, and even years before Cooper’s death were not closely

linked in time to the charged offenses relating to that event. The

State argues, however, that this evidence was relevant to show that

Appellant was motivated to kill Cooper by his desire to be free of his

child and his marriage so he could indulge in his sexual pursuits

unencumbered.

     We have described “motive” as “the reason that nudges the will

and prods the mind to indulge the criminal intent.’” Mattei, 307 Ga.

at 303 (citation omitted). But we have also cautioned that motive

evidence must be “‘logically relevant and necessary to prove

something other than the accused’s propensity to commit the crime

charged.’” Id. (citation omitted). Alleged motives that lack a specific,

logical link to the alleged crimes, and instead define the alleged

motive in a generic fashion, are often actually improper arguments

                                  73
focusing on the defendant’s bad character rather than a particular

motive for the charged crimes. See, e.g., Strong, 309 Ga. at 312

(holding that the State’s theory that Strong’s motive for killing his

wife’s son and stabbing her grandson was “to control other people

with violence . . . is a classic improper propensity argument” (citation

and punctuation omitted)); Carpenter v. State, 305 Ga. 725, 726 (827

SE2d 250) (2019) (holding that evidence was not admissible to

support a motive theory that indicated only “a general propensity to

threaten others with violence”); Kirby v. State, 304 Ga. 472, 487 (819

SE2d 468) (2018) (explaining that the State’s motive theory that

Kirby’s commission of “other violent crimes against women showed

his ‘inclination’ to use violence to obtain money and sex . . . is a

classic improper propensity argument, focusing on [his] violent,

greedy, and lustful character”); Thompson v. State, 302 Ga. 533, 540

(807 SE2d 899) (2017) (holding that evidence of a subsequent

attempted armed robbery was not admissible to show motive for two

murders when “[t]here is no apparent reason that the subsequent

attempted armed robbery shows evidence of motive rather than

                                  74
propensity”).

     Courts must guard against propensity and bad-character

evidence     masquerading   as   motive    evidence   because    it   is

fundamental to our criminal justice system that

     [t]he state is bound to prove the guilt of a defendant
     beyond a reasonable doubt, whether his character has
     been good or bad. It does not follow because an accused
     person may have a bad character that he is guilty of the
     particular offense for which he is being tried.

Bennett v. State, 86 Ga. 401, 403 (12 SE 806) (1890). See also People

v. White, 24 Wend. 520, 574 (N.Y. 1840) (“The sun of justice shines

alike for the evil and the good, the just and the unjust.” (punctuation

omitted)).

     (i) Relevance

     In this case, the State’s motive theory relied on a particular

chain of reasoning: (1) Appellant wanted to have sexual

relationships with many women; (2) Appellant’s marriage impeded

that goal; and (3) Cooper prevented Appellant from ending his

marriage. It is important to recognize that the first two links in this

chain had no direct relevance to Appellant’s alleged motive for

                                  75
killing Cooper. Contrary to the State’s theory, a man does not

normally enhance his ability to have sexual relationships with

women by killing his young child. And also contrary to the State’s

theory,   the   impediments    that   marriage   places   on   sexual

relationships with multiple partners are normally overcome by

cheating, divorce, or, in criminal situations, murdering one’s spouse,

not one’s child.

     The vast majority of the hundreds of Appellant’s sexual

messages that were admitted into evidence – including almost all of

his messages with the nine women who testified about them – as

well as all of the evidence about Appellant’s sexual acts with Smith,

Swindell, Robledo, and the prostitute he hired for sex, proved only

the first link, which was also supported by Appellant’s messages

with anonymous Whisper users indicating that he was “addicted to

sex.” A much smaller subset of messages was relevant to the second

link in the State’s motive theory. As recounted in Division 1 (l)

above, Appellant sent messages to several Whisper users saying

that he “miss[ed] being single,” he “regret[ed]” or “hate[d]” being

                                 76
married “sometimes,” and he “might” get a divorce. He also sent a

message to Floyd indicating that his wife was an obstacle to Floyd

coming to his home to have sex (although he ultimately said that he

was willing to take the risk), and Meadows testified that Appellant

told her that he was having problems in his marriage and that “if

his situation was different[,] he would be with [Meadows] instead of

[Leanna].”

     Of all of the sexual messages and testimony, only messages

exchanged with three Whisper users – none sent close in time to

Cooper’s death and all sent to anonymous users rather than any of

the nine women who testified and – were relevant to the final, and

crucial, link in the State’s motive chain. On December 25, 2013,

when one user asked Appellant why he did not get divorced,

Appellant answered “Kid” “And it’s just sex.” On January 25, 2014,

Appellant told one Whisper user who said that she stuck out her

marriage for her children that he was in the same situation and later

told her that his “Kid” was the “glue holding [his marriage]

together.” Finally, on March 24, 2014, he told another user, “My wife

                                 77
should divorce me and has no idea, but kids.” Although a parent can

end a relationship with a spouse and even with a child without

murdering the child, these messages might conceivably be

interpreted as suggesting that Appellant believed that he needed to

kill Cooper to accomplish his well-established goal of having sex

with numerous women.

     Particularly because relevance is a liberal standard, see

Mattei, 307 Ga. at 304, we will assume that all of the evidence of

Appellant’s sexual messages and conduct that contributed to

proving any link in the State’s motive theory was relevant under

Rule 401. However, not all of this evidence was properly admissible

under Rule 403.

     (ii) Rule 403

     With regard to the probative value of the sexual evidence, we

begin by acknowledging that the State had a real need to establish

Appellant’s motive. Although motive is not a required element of the

crimes at issue, Appellant’s intent was the dispositive issue at trial,

and proving that Appellant, whom substantial other evidence

                                  78
showed to be a loving and caring father, had a motive to kill his child

was important for the State in seeking to prove that he acted

intentionally and maliciously. See, e.g., Armstrong, 310 Ga. at 603

(“[T]he prosecutorial need for the other acts evidence showing gang

membership was high because, without it, it is unclear what motive

Armstrong would have had to shoot Parrish in a crowded park

merely because Parrish was in a dispute with Worthen.” (citation

and punctuation omitted)); Smart, 299 Ga. at 418 (“While motive is

not an element of any of the charged offenses here, [the evidence of

motive] was relevant to help the jury understand why Appellant

might have used violence against [his wife].”). However, as discussed

below, a large amount of the evidence of Appellant’s sexual activities

had minimal probative value in showing his alleged motive and was

needlessly cumulative or highly prejudicial.

     (A) Needlessly cumulative and prejudicial evidence

     The first link in the State’s motive theory – that Appellant

wanted to have sexual relationships with many women – was readily

proved and not disputed, and it was furthest from and the least

                                  79
probative of a motive for murdering Cooper. Indeed, standing alone,

the evidence that Appellant had a sex-crazed “double life” would not

have been relevant to show his motive for murdering Cooper. 64

Without evidence that Appellant viewed Cooper as an obstacle to his

sexual conquests, Appellant’s obsession with having sexual liaisons

with many women lacks a “logical and necessary link” to the alleged

crimes against Cooper. Kirby, 304 Ga. at 487.

      Yet the State was allowed to establish this relatively

inconsequential fact with the testimony of 12 witnesses (nine women

who exchanged messages with Appellant, Detective Stoddard, the

prostitute, and the police officer who interviewed the prostitute) and

hundreds of online messages (whereas the final, most crucial, and

most disputed link in the motive chain relied on four messages

Appellant sent to three anonymous Whisper users months before




      64It is important to recognize that this “double life” – which the State
repeatedly referred to at trial and the dissent repeatedly mentions as well –
involved Appellant’s deception of his wife and others around him regarding his
sexual activities and proclivities. There was no evidence whatsoever that
Appellant had any sort of secret life in which he harmed children or even talked
about harming children.
                                      80
Cooper’s death). The messages that Appellant exchanged on the day

of Cooper’s death, which we have held were admissible as intrinsic

evidence, established that Appellant had sexual relationships with

at least five women other than his wife. We acknowledge that some

amount of evidence on this issue beyond those messages may have

been probative to show that engaging in this kind of extramarital

sexual activity was an important part of Appellant’s life, rather than

a one-day affair (with five women), but there was a point at which

yet another sexual message (or another 100 sexual messages) did

not contribute to this issue in any meaningful way. Merely piling on

more evidence to show the supposedly limitless extent of Appellant’s

sexual “depravity” (as the dissent puts it, see Dis. Op. at 5) did

nothing to strengthen the link between his sexual obsession and the

key question at trial – did this obsession motivate Appellant to kill

Cooper?65


      65The dissent suggests that the sexual-activities evidence must be highly
probative of Appellant’s motive because the State did not charge him with
malice murder until after it discovered the extensive evidence of his
extramarital sexual activities. See Dis. Op. at 4 n.3. Putting aside this odd

                                      81
      We need not decide precisely how much evidence the State

should have been permitted to offer to support this initial point of

its motive theory in order to conclude that a large amount of the

evidence that was presented – especially the more prejudicial

evidence of vulgar discussions – was needlessly cumulative and

should have been excluded under Rule 403. See, e.g., Corley v. State,

308 Ga. 321, 326 (840 SE2d 391) (2020) (“[The jury] was well aware

that Corley was interested in contacting law enforcement just prior

to the shooting, and the testimony of a second neighbor about this

interest would have had little probative value and would have been

needlessly cumulative.”); United States v. Street, 548 F3d 618, 625

(8th Cir. 2008) (holding that when there was “already considerable

evidence introduced at trial establishing how the informants could

have learned about details of the victim’s death,” “[c]alling another



deference to the State regarding what evidence is legally admissible to prove
motive, Appellant was charged on the day of Cooper’s death with felony murder
based on first-degree cruelty to children, for allegedly “willfully depriv[ing] the
child of necessary sustenance to the extent that the child’s health or well-being
is jeopardized.” OCGA § 16-5-70 (a). Thus, the State alleged that Appellant
intentionally acted to kill Cooper from the get-go, before any of the sexual-
activities evidence was discovered.
                                        82
fifteen witnesses to reinforce this point would have been of little

probative value, unnecessarily cumulative, and possibly confusing

to the jury”). See also Olds, 299 Ga. at 76 n.15 (“‘If the evidence . . .

is cumulative of evidence already introduced, exclusion is more

likely.’” (citation omitted)).

     (B) Highly and unfairly prejudicial evidence

     In addition to including a significant amount of needlessly

cumulative evidence, the evidence of Appellant’s sexual activities

before the day of Cooper’s death included three categories of

evidence that were particularly problematic because of their trivial

probative value and very prejudicial nature. Even assuming that

each of these categories of evidence was relevant to the crimes

against Cooper, the trial court should have excluded this evidence

under Rule 403.

     (1) Sexual messages with minors

     The State presented evidence that Appellant sent sexual

messages to C.D. beginning in the fall of 2013, M.B. in May 2014,

and two other Whisper users who said they were minors in January

                                   83
and   February 2014. C.D.       and   M.B. testified    about their

communications with Appellant; Detective Stoddard testified about

Appellant’s communications with the two other minor Whisper

users; and records of Appellant’s messages with each of the four girls

were admitted into evidence. With respect to the crimes against

Cooper, although the messages Appellant exchanged with C.D. on

the day of Cooper’s death were intrinsic evidence, Appellant’s other

communications with her and with the other three minors served

only the limited purpose of adding to the number of sexual

communications Appellant had with women other than his wife,

tending to prove only the first link in the State’s motive theory,

which, as discussed above, was already amply supported.

      This evidence did nothing whatsoever to help prove the other

two links in the State’s motive chain. Indeed, C.D. testified that

Appellant told her that he loved his wife and would never leave her

and always talked about Cooper “in good ways,” and the messages

with M.B. and the two other minors did not mention that Appellant



                                 84
was married or had a child. 66 There was nothing unique about

Appellant’s interactions with any of these four girls – except that

they were minors, a fact that was not important to the State’s motive

theory at all. Thus, the probative value of this evidence with regard

to the counts involving Cooper’s death was trivial at best. See Olds,

299 Ga. at 76 (explaining that if a point is proved by other strong

evidence, “the marginal value of the evidence in question” is

decreased).

      On the other hand, the unfair prejudice flowing from evidence

that Appellant sent graphic sexual messages to minors was

extremely high. Not only did the jury hear many of the lewd sexual

messages Appellant sent to these minors read aloud by C.D. and

M.B. themselves and by Detective Stoddard, but the jury was given


      66Although we noted in Division 3 (d) (ii) above that some of Appellant’s
prior messages with the women with whom he communicated on the day of
Cooper’s death may be relevant as providing context to that intrinsic evidence,
C.D.’s age was not relevant to those messages or necessary to provide context.
To the extent the jury may have been able to discern C.D.’s approximate age
from her appearance as she testified, that would have been only an inference
that she was young, not a confirmation that she was so young that Appellant
committed crimes by having sexual communications with her. Moreover, the
State introduced Appellant’s messages with many other Whisper users
through Detective Stoddard without calling those women and girls to testify.
                                      85
the full record of all of the messages to review during deliberations.

Even beyond the testimony from C.D. and M.B. about their ages and

the messages from the girls expressly telling Appellant their ages,

many of the messages Appellant exchanged with these girls implied

that they were inappropriately young for Appellant to be engaging

in sexual conversations with them. For example, C.D. sent

Appellant messages about her high school classes and going to prom;

Appellant sent a message to M.B. that she had “a nice p**sy for 15”

and that she should “[m]ake [him] a naughty older g[u]y”; Appellant

wrote to the 14-year-old anonymous user that he did not want to go

to jail and therefore she could not be the one to fulfill his desire to

“get [his] dick sucked”; and Appellant discussed meeting the 17-

year-old anonymous user at her high school so he could pay her for

oral sex in his car. Appellant’s apparent sexual interest in minors

was highly prejudicial. See, e.g., United States v. Preston, 873 F3d

829, 839, 841 (9th Cir. 2017) (holding that evidence that the

appellant masturbated to a picture of his scantily clad eight-year-

old stepson was “highly prejudicial,” even in a case involving a child

                                  86
molestation charge, explaining that “a jury confronted with such

disgusting evidence is likely to conclude that the defendant ‘is the

type’ to molest a child”).

      Compounding that prejudice, Appellant was being prosecuted

only for the crimes against C.D. See Strong, 309 Ga. at 311

(explaining that the unfair prejudicial effect of other-act evidence

was made worse because “as far as the jury knew, Appellant had

escaped any punishment for this litany of” other crimes). See also

Old Chief, 519 U.S. at 181 (noting “‘the risk that a jury will convict

for crimes other than those charged – or that, uncertain of guilt, it

will convict anyway because a bad person deserves punishment’”

(citation omitted)). There was no evidence that Appellant had been

charged with any crimes related to, for example, the felonies of

soliciting an act of prostitution and sodomy from the anonymous 17-

year-old Whisper user, 67 or crimes associated with sending M.B.



       See OCGA §§ 16-6-12 (“A person commits the offense of pandering
      67

when he or she solicits a person to perform an act of prostitution in his or her
own behalf . . . .”); 16-6-13 (b) (2) (making a conviction under § 16-6-12 a felony
punishable by imprisonment for ten to 30 years “when such offense involves

                                        87
graphic messages describing sex. 68 Even worse, the prosecutor

hinted at Appellant’s lack of punishment for his communications

with M.B. during closing argument, saying that Appellant “was

messaging with what turned out to be a 15-year-old girl. Something

we didn’t find out about until after indictment.” 69



the conduct of a person under the age of 18 years”); 16-6-15 (b) (“A person
convicted of solicitation of sodomy when such offense involves the solicitation
of a person or persons under the age of 18 years to perform or submit to an act
of sodomy for money shall be guilty of a felony . . . .”).
       68 See OCGA § 16-12-100.2 (e) (1) (“A person commits the offense of

obscene Internet contact with a child if he or she has contact with . . . someone
he or she believes to be a child via a computer wireless service or Internet
service . . . and the contact involves any matter containing explicit verbal
descriptions or narrative accounts of sexually explicit nudity, sexual conduct,
sexual excitement, or sadomasochistic abuse that is intended to arouse or
satisfy the sexual desire of either the child or the person . . . .”), (e) (2) (“Any
person who violates paragraph (1) of this subsection shall be guilty of a felony
and, upon conviction thereof, shall be punished by imprisonment for not less
than one nor more than ten years[.]”), (b) (1) (“‘Child’ means any person under
the age of 16 years.”). See also OCGA §§ 16-12-103 (a) (2) (“It shall be unlawful
for any person knowingly to . . . furnish or disseminate to a minor . . . [a]ny . . .
printed matter however reproduced . . . which contains any . . . explicit and
detailed verbal descriptions or narrative accounts of sexual excitement [or]
sexual conduct . . . which, taken as a whole, is harmful to minors.”), 16-12-102
(defining “minor” as “a person less than 18 years of age”), 16-12-105 (explaining
that, with a limited exception not applicable here, a person convicted of this
crime is “guilty of a misdemeanor of a high and aggravated nature”). OCGA §
16-12-103 (a) (2) was the basis for one of the counts related to C.D.
       69 We held in Heade that the prejudicial effect of evidence that Appellant

had committed prior crimes was lessened because the trial court instructed the
jury to consider that evidence only for certain limited purposes, even though
the evidence was admitted as intrinsic evidence. See 312 Ga. at 27. On the

                                         88
     This serious unfair prejudice wholly outweighed whatever

minimal probative value Appellant’s sexual interactions with

minors had in establishing the existence of the first link (and only

the first link) of his alleged motive for killing Cooper. This was

precisely the sort of evidence that Rule 403 exists to exclude:

“‘matter of scant or cumulative probative force, dragged in by the

heels for the sake of its prejudicial effect.’” Flowers, 307 Ga. at 622-

623 (citation omitted). 70 Thus, the trial court abused its discretion in

admitting this evidence as to the crimes against Cooper. See Carlton

v. State, 356 Ga. App. 1, 8-9 & n.7 (846 SE2d 175) (2020) (holding

that evidence about the appellant’s “history of sexually deviant

behavior,” including “sexually deviant behavior toward persons

under the age of sixteen,” a sexual relationship with “a naïve

teenager,” and “sexual abuse of minor children,” was inadmissible


other hand, we held in Strong that in light of “the seriousness of most of the
multiple uncharged acts and the lack of evidence that Appellant faced
punishment for any of them,” the prejudicial effect was not eliminated by a
jury instruction to consider the other-act evidence only as to the crimes
charged. 309 Ga. at 311 n.18. In this case, no limiting instruction was given.
       70 Again, we are not addressing the admission of this evidence to prove

the crimes against C.D., which should have been severed. See footnote 58 above
and Division 4 below.
                                     89
under Rule 403 when its value in proving the charged attempted

aggravating stalking was “marginal” and “the prejudicial effect

greatly outweighed any possible probative value”).

      (2) Full-page copies of pictures of Appellant’s erect penis

      As recounted in Division 1 above, the State introduced into

evidence multiple pictures that Appellant sent women of his erect

penis. Nine of these pictures were admitted twice – once as

thumbnail-size photos embedded in the record of the messages

Appellant exchanged with the women, and again as separate, full-

page (8.5 by 11 inches), color exhibits. These pictures were sent

between March 6 and June 15, 2014; none of the pictures were

identified as being sent on the day of Cooper’s death. Notably, at oral

argument in this Court, the State’s counsel acknowledged that she

did not know of a proper purpose for which the prosecutor introduced

these nine, enlarged copies of pictures of Appellant’s erect penis. 71

      When presented as included in the record of the messages


      71 Notwithstanding the State’s concession that there was no basis for
admitting them, the dissent insists that even these enlarged, duplicative penis
pictures were properly admitted. See Dis. Op. at 17 n.8.
                                      90
Appellant exchanged with women, the pictures Appellant sent

women of his erect penis may have been minimally probative in

illustrating the sexual nature of Appellant’s online conversations

(which yet again was probative only of the first link in the State’s

motive argument). The probative value of presenting nine of these

images as separate, larger exhibits was essentially non-existent.

     On the other hand, the unfair prejudicial impact of these

pictures – and particularly pulling nine of them out of the message

records as separate exhibits showing enlarged color images of

Appellant’s erect penis – was quite high. And the unfair prejudice as

to six of the nine penis pictures was exacerbated by the fact that the

jury learned, through the testimony of C.D. and M.B., that Appellant

sent five of these pictures – the blown-up copies of which the State

displayed to the jury – to C.D., someone Appellant knew was a

minor, and sent one to M.B., someone Appellant later learned was a

minor; these were not only vulgar acts but potentially criminal

offenses. Thus, the trial court abused its discretion under Rule 403

at least by admitting the nine, separate exhibits showing full-page

                                 91
pictures of Appellant’s erect penis. See United States v. Hands, 184

F3d 1322, 1328-1329 (11th Cir. 1999), corrected, 194 F3d 1186 (11th

Cir. 1999) (holding that even if relevant to the charged drug crimes,

evidence of the appellant’s domestic violence had “minimal

probative value” and the six photographs of the victim’s injuries

“had even less value” and were especially prejudicial because they

were “superfluous,” given the other evidence, and “impressed the

fact of the domestic abuse on the jury’s consciousness with dramatic,

graphic impact”).

     (3) Hiring a prostitute

     Two witnesses testified to establish that Appellant hired a

prostitute three times in May 2014 – the woman Appellant hired

and the police officer who interviewed the woman. Although this

testimony may have been relevant for the limited purpose of adding

yet another example of Appellant’s sexual activities to demonstrate

the first link in the State’s motive argument, neither these witnesses

nor anyone else indicated that Appellant’s interactions with the

prostitute were hampered by his marriage or that he wanted to leave

                                 92
his wife – much less murder his child – in order to have more sex

with her or other prostitutes.

     The prosecutor asserted in closing argument that Appellant’s

hiring a prostitute showed “how his priorities were set and how this

was escalating leading up to June 18, 2014.” But other evidence also

showed that Appellant’s sexual activity included in-person liaisons

as far back as 2013: Swindell testified that she had oral sex with him

in February 2013; Robledo testified that she had sex with him in the

summer of 2013; and Smith testified that she had sex with him in

February 2014. In addition, Floyd, Sims, and Cornett testified that

Appellant talked about meeting in person; Cornett even described

Appellant as “adamant” about meeting and testified that he seemed

to want “sexual favors” from her. Thus, even without the evidence of

Appellant’s hiring a prostitute, the jury was fully aware that his

“priorities” included meeting other women for sex and had since

early 2013. Moreover, although hiring a prostitute may be different

in some ways than having sex with the women he met online, the

State has not explained how any such difference could help make

                                 93
Appellant’s alleged motive to kill his child any more likely. Thus, the

probative value of the evidence that Appellant hired a prostitute

three times in May was trivial. 72

      The unfair prejudicial effect of this evidence was substantially

greater. This evidence showed not only that Appellant repeatedly

cheated on his wife but also that in doing so, he committed three

more sex-related crimes.        See OCGA §§ 16-6-12; 16-6-13 (a) (4)

(punishment for second and subsequent offenses of pandering is a

felony and a term of imprisonment of not less than one year). And

again there was no evidence that he had been prosecuted or

punished for these crimes. See Strong, 309 Ga. at 311. Thus, the trial

court abused its discretion in concluding that the evidence of

Appellant’s repeated hiring of a prostitute was admissible under

Rule 403. See United States v. Benanti, 755 Fed. Appx. 556, 560-561


      72The dissent adopts the State’s escalation theory, asserting that
Appellant’s sexual actions “progressed from online conversations to seeking in-
person meetings, to eventually soliciting prostitutes when earlier efforts were
unsuccessful.” Dis. Op. at 8 n.7. But as just discussed, the evidence actually
showed that Appellant’s earlier efforts to engage in sexual liaisons with women
he met on-line were not unsuccessful. In-person sexual conduct was always
part of Appellant’s extramarital sexual activities, rather than a new
development near the time of Cooper’s death.
                                      94
(6th Cir. 2018) (holding that the admission of evidence that the

appellant cheated on his girlfriend with a dancer at a strip club was

inadmissible under Rule 403 because “much of the detail about [the

appellant’s] affair had nothing to do with [the government’s]

asserted purpose[, a]nd that testimony was unfairly prejudicial: it

described in great detail [the appellant’s] liaisons with a stripper

whom he paid for sexual favors, while cheating on a girlfriend who

was soon to die”). Cf. Wood v. Alaska, 957 F2d 1544, 1552-1553 (9th

Cir. 1992) (noting in a prosecution for rape that evidence that the

victim “not only . . . had extramarital sex, but also . . . posed nude

and had sex both for money and for the purpose of making

pornography” was highly prejudicial in part “[b]ecause many people

consider prostitution and pornography to be particularly offensive”

and jurors could “be influenced by their impression of [the victim] as

an immoral woman”).

     (f) Conclusion

     Evidence showing the sexual messages that Appellant

exchanged on the day of Cooper’s death and some contextual

                                 95
evidence of Appellant’s earlier extramarital sexual activities was

properly admitted as intrinsic evidence to tell the story of the alleged

crimes involving Cooper or as evidence of Appellant’s motive to

murder Cooper. However, a large amount of the evidence offered to

show Appellant’s sexual interest in other women was needlessly

cumulative, and three categories of evidence were unfairly

prejudicial in a way that substantially outweighed their trivial

probative value; all of that evidence should have been excluded

under Rule 403. We will discuss the harm resulting from the trial

court’s error in admitting this evidence in Division 5 below.

     4. The motion to sever

     As noted at the beginning of Division 3 above, the question of

whether some of the evidence discussed in that division –

particularly the evidence related to C.D. and other evidence of

Appellant’s sexual activities with minors – was admissible at

Appellant’s trial for the crimes against Cooper is intertwined with

the question of whether the trial court should have granted

Appellant’s motion to sever for separate trials the three counts

                                  96
related to C.D. from the five counts related to Cooper. Because, as

we concluded in Division 3, almost all of the evidence needed to

prove the counts related to C.D. was inadmissible as to the counts

related to Cooper, the trial court abused its discretion by denying

Appellant’s motion to sever.

     Before trial, Appellant filed a motion to sever the counts

related to C.D. After a hearing, the trial court denied the motion.

The court first correctly held that the alleged offenses against

Cooper and against C.D. were not joined “solely because of their

same or similar character.” But the court then ruled that because

the evidence related to C.D. would be admissible in a trial for the

alleged crimes against Cooper, severance was not required, and the

court declined to exercise its discretion to sever the counts,

concluding that “considering the number and complexity of the

offenses charged and . . . the nature of the evidence . . . , the trier of

fact will be able to parse the evidence and apply the law with regard

to each charge.”

     Counts alleging criminal offenses may be joined in one

                                   97
indictment “when the offenses . . . are of the same or similar

character” or “are based on the same conduct or on a series of acts

connected together or constituting parts of a single scheme or plan.”

Harrell v. State, 297 Ga. 884, 889 (778 SE2d 196) (2015) (citation

and punctuation omitted). “If the charges are joined solely because

they are of the same or similar character, a defendant has an

absolute right to sever.” Stewart v. State, 277 Ga. 138, 139 (587 SE2d

602) (2003). “‘[W]here the joinder is based upon the same conduct or

on a series of acts connected together or constituting parts of a single

scheme or plan, severance lies within the sound discretion of the

trial judge[.]’” Simmons v. State, 282 Ga. 183, 185 (646 SE2d 55)

(2007) (citation omitted)).

     When exercising that discretion, the trial court must determine

if severance of the charges would “promote a fair determination of

the defendant’s guilt or innocence of each charge.” Harrell, 277 Ga.

at 140 (citation and punctuation omitted). Counts should be severed

“to prevent a defendant from being forced to proceed ‘at an unfair

disadvantage, due to confusion of law and evidence by the trier of

                                  98
the fact[s] and the “smear” effect such confusion can produce.’” Id. at

891 (quoting Dingler v. State, 233 Ga. 462, 463 (211 SE2d 752)

(1975)). Generally, “where evidence of one charge would be

admissible in the trial of another, a trial court does not abuse its

discretion by denying a motion for severance.” Simmons, 282 Ga. at

185.

       The first count related to C.D. alleged that Appellant

attempted to commit sexual exploitation of C.D., a minor, by asking

her to provide a photograph “involving the lewd exhibition of her

genital and pubic area.” 73 The State proved this count primarily with

C.D.’s testimony and the record of Appellant’s messages with her,

which includes at least seven messages beginning at least seven

months before Cooper’s death in which Appellant attempted to

convince C.D. to send him a photograph of her vagina. For the



        “It is unlawful for any person knowingly to employ, use, persuade,
       73

induce, entice, or coerce any minor to engage in . . . any sexually explicit
conduct for the purpose of producing any visual medium depicting such
conduct.” OCGA § 16-12-100 (b) (1). For purposes of this Code section, “minor”
means “any person under the age of 18 years,” and “[s]exually explicit conduct”
includes “[l]ewd exhibition of the genitals or pubic area of any person.” OCGA
§ 16-12-100 (a) (1), (4) (D).
                                      99
reasons discussed in Division 3 (d) (i) above, one of these messages

– the one Appellant sent to C.D. on the afternoon of Cooper’s death

– was admissible as intrinsic to the alleged crimes against Cooper.

All of the other messages were not properly admissible with respect

to those offenses, however, nor was evidence of C.D.’s age.74

      The other two counts related to C.D. alleged that between

March 1 and June 15, 2014, Appellant sent C.D. messages with

graphic descriptions of sex and pictures of his erect penis. 75 All of

Appellant’s messages describing sex were sent to C.D. by June 11,

and all of the penis pictures were sent by June 15. Thus, these

alleged crimes related to C.D. were completed three days before the

alleged crimes against Cooper. This evidence did not help complete

the story of Cooper’s death, and, as explained above, it was not

properly admissible to prove Appellant’s alleged motive to kill



      74 See footnote 66 above.
      75 As noted in footnote 68 above, OCGA § 16-12-103 (a) (2) prohibits the
dissemination to minors of “explicit and detailed verbal descriptions or
narrative accounts of sexual excitement [or] sexual conduct.” OCGA § 16-12-
103 (a) (1) prohibits dissemination to minors of “[a]ny picture . . . of a person
or portion of the human body which depicts sexually explicit nudity . . . and
which is harmful to minors.”
                                      100
Cooper.

     The State supplemented this proof with evidence of Appellant’s

earlier sexual messages with C.D. as well as his lewd messages with

M.B. and two other anonymous minors, including his exchange of

sexual pictures with a Whisper user who told him that she was 17

years old. That evidence may have been admissible with respect to

the alleged crimes involving C.D. under Rule 404 (b) or OCGA § 24-

4-414 (a), which says that “[i]n a criminal proceeding in which the

accused is accused of an offense of child molestation, evidence of the

accused’s commission of another offense of child molestation shall be

admissible and may be considered for its bearing on any matter to

which it is relevant.” See also OCGA § 24-4-414 (d) (defining “offense

of child molestation” as including “conduct that would be a violation

of . . . [OCGA §§] 16-12-100 [and] 16-12-100.2”). But as discussed

above in Division 3 (e) (i) (B) (1), this evidence was not properly

admissible with respect to the charges involving Cooper.

     Extensive evidence that Appellant was a man who commits sex

crimes against minors – admitted without any limitation – likely

                                 101
had a substantial “smear” effect that forced Appellant to proceed at

an unfair disadvantage when trying to defend himself against

offenses of an entirely different character involving Cooper. Thus,

the trial court abused its discretion by denying Appellant’s motion

to sever. See Harrell, 297 Ga. at 890-891 (holding that the trial court

erred by declining to sever an animal-cruelty count from the trial for

endeavoring to intimidate court officers because they were “simply

separate crimes of different character, committed 13 days apart”);

Booker v. State, 231 Ga. 598, 599 (203 SE2d 194) (1974) (“[W]here

the separate crimes did not arise out of the same conduct, did not

involve the same victims or witnesses and the evidence of one would

not be admissible on the trial of the other, the judgment of the trial

court overruling the motion to sever was error as constituting an

abuse of discretion.”). See also Mims v. State, 304 Ga. 851, 857 (823

SE2d 325) (2019) (holding that counsel was deficient for not filing a

motion to sever a car-theft offense from murder-related counts,

because, although evidence of the appellant’s possession of the car

was admissible in the murder trial to show the appellant’s identity,

                                 102
“the fact that the car was stolen or that [the appellant] brought the

stolen vehicle from Georgia to another state had no bearing on any

of the murder-related offenses”).76

      5. Harm

      Having concluded that the trial court erred by admitting a

substantial amount of evidence about Appellant’s sexual activities

and by failing to sever the counts related to C.D. from the counts

related to Cooper, we must now consider whether those errors

require reversal of Appellant’s convictions for the counts related to

Cooper. Non-constitutional errors like these may be deemed

harmless only if “it is highly probable that the error[s] did not



      76 To the extent that any evidence of Appellant’s sexual activities may
have been improperly admitted as to the crimes against C.D., and to the extent
that Appellant should have had the three counts involving C.D. resolved in a
separate trial, such errors had no probable effect on the jury’s verdicts as to
those counts. As noted above in footnote 58, Appellant does not claim that any
errors affected his convictions for the crimes related to C.D., and the evidence
of those crimes was overwhelming. See Jackson v. State, 177 Ga. App. 881, 881
(341 SE2d 511) (1986) (concluding that the seventh charge of sale of marijuana
should have been severed from the trial of six others and reversing the
defendant’s conviction on the seventh count, but affirming his convictions on
the first six counts because “it appears highly probable that the inclusion of
evidence concerning the seventh count did not contribute to the guilty
verdicts”).

                                      103
contribute to the verdict[s].” Heard, 309 Ga. at 90 (citation and

punctuation omitted) (considering harm with regard to the

erroneous admission of other-acts evidence). See also Harrell, 297

Ga. at 891 (considering harm with regard to the erroneous failure to

sever counts). In making this determination, we consider the

prejudice caused by the trial court’s errors cumulatively, see State

v. Lane, 308 Ga. 10, 17 (838 SE2d 808) (2020),77 and we review the

record de novo, weighing the evidence as we would expect reasonable

jurors to have done, see Heard, 309 Ga. at 90. Accordingly, “[w]e will

parse back through the evidence, because it looks different when not

viewed only in the light most favorable to the guilty verdicts as we

did in evaluating its legal sufficiency in Division 2 above.” Id. at 92.

      As discussed in Division 3 (e) above, extensive evidence



      77   Lane held that “Georgia courts considering whether a criminal
defendant is entitled to a new trial should consider collectively the prejudicial
effect of trial court errors and any deficient performance by counsel – at least
where those errors by the court and counsel involve evidentiary issues.” 308
Ga. at 14. In this case, the trial court’s error in denying the motion to sever
largely had the evidentiary effect of supporting the admission of the evidence
regarding Appellant’s exchange of messages and pictures with C.D. and
possibly with the other minors. Thus, we will consider that error cumulatively
with the trial court’s error in failing to exclude evidence under Rule 403.
                                      104
regarding Appellant’s sexual activities, including many crude and

graphic sexual messages, was admitted to prove that Appellant

wanted to and did engage in sexual activities outside of his

marriage, a point that was the first link in the State’s motive theory.

A large amount of this evidence was needlessly cumulative and

should have been excluded. The prejudicial effect of this overkill

evidence was severely exacerbated by the highly prejudicial impact

of the three categories of improperly admitted evidence discussed in

Division 3 (e) (ii) (B). Each category of this evidence not only added

to the already voluminous evidence showing that Appellant was an

unfaithful husband but also revealed to the jury new, vulgar sexual

conduct. Not only was Appellant a man who sent lewd sexual

messages to a multitude of women online, but he also feloniously

sent sexual messages to minors. Not only did Appellant send

messages with crude descriptions of sex, but he also sent pictures of

his erect penis – nine of which the State chose to enlarge as separate

exhibits and thus emphasize to the jury. And not only did Appellant

have sex with women other than his wife, but one of those women

                                 105
he illegally hired as a prostitute.

     Thus, this evidence was not “relatively benign” or merely

cumulative, as we often have concluded in cases deeming improperly

admitted evidence harmless. Heard, 309 Ga. at 91. See also, e.g.,

Merritt, 311 Ga. at 882; Ragan, 299 Ga. at 833. Instead, this

erroneously admitted evidence added sharper, more damning, and

more plainly criminal details to the State’s portrayal of Appellant as

a man of despicable character who deserved punishment.

     The high risk of prejudice from this improperly admitted

evidence “might be offset only by the most compelling properly

admitted evidence of guilt.” Strong, 309 Ga. at 317. Viewed only in

the light most favorable to the prosecution, the evidence could be

considered strong. But we must remember that when evaluating the

harm resulting from trial court errors, we view the evidence more

evenly, and thus we must recognize that for many of the State’s

strong points, Appellant offered a strong counterpoint. Viewed in

this way, although the evidence was undisputed that Appellant left

Cooper in the Tucson for almost seven hours on a hot day, thereby

                                  106
causing the child’s death, the evidence that Appellant did so

intentionally and    maliciously   was   far from compelling or

particularly strong. See id. at 317-318 (explaining that although

there was “no dispute” that the appellant stabbed the victims, the

evidence that the appellant did not act in self-defense was “not

overwhelming” enough to render the evidentiary errors harmless).

The State presented evidence tending to show that Appellant

purposefully left Cooper to die an agonizing death in a hot vehicle,

but Appellant presented evidence tending to show that he was a

doting father who accidentally forgot that his beloved son was in the

vehicle. The determination of Appellant’s intent was a close

question.

     The State presented evidence that would support an inference

that Appellant could not have forgotten about Cooper’s presence.

Appellant spent about 20 minutes with Cooper eating breakfast at

the Chick-fil-A before he secured the awake child in the car seat,

which may have been three inches too short for Cooper and was

placed only inches behind Appellant’s seat in the vehicle. Appellant

                                107
then had to forget that Cooper was in the vehicle within just 40 to

60 seconds and not detect Cooper’s presence during the remaining

three-minute drive to work, during the more than 30 seconds he

spent in the Tucson after parking, or when he returned to the vehicle

after lunch (which he neglected to mention to Detective Stoddard

during his interview). Appellant had to forget about Cooper for

almost seven hours without anything triggering him to realize that

he had failed to drop off his son at day care that morning.

     And the jury may have found Appellant’s behavior after work

and when he found Cooper to be suspicious. Despite some testimony

that there was an odor in the Tucson, Appellant said that he did not

notice Cooper until he had driven away from work and was near a

populated parking lot. Immediately after taking Cooper out of the

vehicle, Appellant began pacing around the parking lot; he did not

call 911 or Cooper’s mother or do proper CPR. Witnesses described

some of Appellant’s behavior after Cooper’s death as “very odd” or

“forced.”

     Appellant also admitted that he was aware of the dangers of

                                 108
forgetting a child in a car, having watched a news report about a

man who did that and received emails on the subject, allowing the

jury to infer that Appellant used this knowledge to make Cooper’s

death appear to be an accident. And the prosecutor argued that the

message Appellant sent to a stranger while he and Cooper were at

the Chick-fil-A, saying, “I love my son and all, but we both need

escapes,” was proof that Appellant was ready to escape his fatherly

responsibilities.

      In support of Appellant’s defense, his activities and behavior

on the night before Cooper’s death and during the day were not

suggestive of someone who was plotting to or was actively engaged

in killing his son in such a slow and painful way.78 The night before

Cooper’s death, Appellant made plans to see a movie with friends

the next day after work, an odd thing to do if he was planning to kill




      78It is not clear from the State’s arguments at trial whether the State’s
theory was that Appellant had been planning to kill Cooper or that his decision
to kill Cooper was an impulsive choice on the day. When discussing
premeditation in closing argument, the prosecutor told the jury to remember
that the State did not “have to prove that [Appellant] woke up that morning
and at 7:55 [and] decided: You know what? I’m going to murder my child.”
                                     109
his child that day, and looked up child passport fees, indicating that

he was planning a future trip with Cooper. The next morning,

Appellant took Cooper into the Chick-fil-A for a leisurely breakfast,

rather than driving straight to work or going through the drive-

through.

     Appellant then spent an entire workday without a trace of an

indication that he knew his son was trapped dying in a hot car. He

conducted internet searches for a planned family cruise. He

communicated with his many online paramours and Whisper users

as usual, including telling one Whisper user that his son was

“awesome.” Rather than staying isolated, he went to lunch with his

friends, who did not notice anything abnormal, and went back to the

Tucson but did not put his head inside. Then he returned to work,

sending more online messages that gave no indication that anything

unusual was occurring. He did nothing that alerted Leanna that he

had decided to harm Cooper but instead spoke with her on the phone

about who would pick up Cooper. The jury certainly could have

concluded that Appellant could not have carried off this performance

                                 110
while knowing that his son was suffering a slow and painful death.

     In response to the State’s evidence supporting an inference

that Appellant could not have forgotten Cooper, the defense

presented the testimony of an expert in human memory, Dr. Brewer,

who testified that prospective memory failure can happen in a

“matter of seconds,” even less than 40 seconds, and can happen even

in cases like this where the prospective task is highly important and

the person forgetting is intelligent. Dr. Brewer also testified that

Appellant was experiencing factors that can contribute to memory

failure, including fatigue, job-related stressors, and the immediate

distraction of the complicated U-turn. The State cross-examined Dr.

Brewer, but presented no contrary expert testimony.

     Cooper’s day care teachers and surveillance video showed that

Cooper was asleep on some mornings when Appellant brought him

into day care (usually at an earlier time than on June 18), and

Leanna testified that Cooper regularly fell asleep when he had just

eaten or when being driven around in the car seat; thus, the jury

could have inferred that Cooper fell asleep right after Appellant

                                111
drove away from the Chick-fil-A or merely that Cooper made no

noise during the drive. Leanna testified that Cooper’s head was still

two inches from the top of the car seat and that a picture from April

20 showing Cooper’s head below the top of the seat was how he

looked in the seat in June. And while Appellant did not get out of

the Tucson immediately when he parked, the evidence indicated

that he gathered his work bag and Chick-fil-A cup from the front of

the vehicle, which would not have required him to look in the back

where Cooper was.

     As to Appellant’s behavior after he discovered Cooper,

Appellant told Detective Stoddard that he did not call 911 because

he knew other people had and that he was too upset to correctly do

CPR so someone else took over. This account was somewhat

corroborated by the two 911 calls from witnesses played at trial and

a witness’s testimony about doing CPR after seeing Appellant

“fumbling around” as if trying to do it. And one of the police officers

who responded to the scene testified that when Appellant tried to

approach Cooper while another officer was doing CPR, Appellant

                                 112
was “shooed away.” The witnesses and police officers who testified

that they found Appellant’s emotional response to be strange also

acknowledged that they did not know Appellant or how he reacted

to trauma. Leanna testified that Appellant’s attempt to make small

talk with the detective, while inappropriate, was in-character for

him. Moreover, the witnesses’ testimony about how they believed a

man who has just accidentally killed his child should act was

inconsistent – with some witnesses asserting that Appellant was

acting too “hysterical” or “frantic[]” to be genuine, while other

witnesses asserting that his “calm” demeanor was unexpected.

Appellant’s account of what happened to Cooper was consistent: he

told the officer at the scene that he had forgotten to drop off Cooper

at day care and had forgotten to do a “second look” inside the car,

and he said in his interview with Detective Stoddard and in his

conversation with Leanna that he accidentally forgot about Cooper.

     As for Appellant’s motive, the State demonstrated, with the

evidence of his sexual messages and conduct that was properly

admitted, that Appellant had sexual relationships with many

                                 113
women other than Leanna and wanted even more. A fraction of this

evidence also showed that Appellant was dissatisfied with his

marriage, and an even smaller fraction indicated that Cooper was

the only reason he was still married. This evidence allowed a

strained inference that Appellant was motivated to murder his child

so that he could end his marriage, thereby allowing him to have

more sexual relationships.

     However, as discussed above, the evidence suggesting that

Appellant viewed Cooper as an obstacle to his ability to fulfill his

desire to end his marriage was minimal, and without this evidence,

it was not a reasonable inference that a man would believe that he

had to kill his child (rather than, for example, his wife) to escape his

marriage. Even the four messages (amidst hundreds) which

indicated that Appellant stayed married because of Cooper did not

indicate that Appellant thought his son needed to die to allow an

escape   from    the   marriage.    Indeed,   Appellant’s    successful

engagement in many long-running online relationships suggested

that he was not actually hampered by Cooper’s existence such that

                                   114
he needed to divorce Leanna, much less murder Cooper, to fulfill his

desires. For example, Sims testified that she began communicating

with Appellant in June 2012, two months before Cooper was born,

and Swindell testified that she began communicating with

Appellant in late 2012 or early 2013, shortly after Cooper was born.

Both women continued their relationships with Appellant until

Cooper’s death.

     Moreover, the State’s weakly supported motive theory based on

multiple inferences (the most important of which was supported by

the least evidence) was contradicted by substantial evidence that

Appellant loved and cared for his young son and had never

mistreated Cooper, including testimony from Leanna (who had

divorced Appellant before the trial), Cooper’s day care teachers, and

Appellant’s and Leanna’s family members and friends. Several of

Appellant’s online paramours testified that Appellant spoke about

Cooper in loving terms. For example, he told Robledo that Cooper

was “the best,” and he told Meadows that “Cooper was his life” and

that he “wanted to be with Cooper for everything he did.” Even the

                                115
last messages that Appellant exchanged before leaving the Chick-

fil-A, with the woman who posted “I hate being married with kids,”

made clear that the woman did not “resent [her] kids” and that, even

though Appellant believed everyone needed “escapes,” he “love[d]

[his] son and all.”

     Thus, there was substantial evidence both supporting and

undermining the State’s claim that Appellant had intentionally and

maliciously left Cooper in the Tucson. When the State’s properly

admitted evidence is not viewed only positively but rather is

balanced against the evidence elicited by Appellant, the proof of

Appellant’s guilt was not “overwhelming,” “compelling,” or even

strong. The jury deliberated for almost three and a half days. As a

result of the trial court’s errors, however, the jury also heard and

saw strong and undisputed evidence that Appellant had felonious

sexual conversations with 15-, 16-, and 17-year-old girls; illegally

sent women and girls pictures of his erect penis; unlawfully hired a

prostitute on several occasions; and engaged in a seemingly endless

series of lewd sexual conversations with a litany of women other

                                116
than his wife. This improperly admitted evidence abundantly

demonstrated Appellant’s repugnant character – portraying him as

a philanderer, a pervert, and even a sexual predator – and gave the

jurors reason to believe that he would engage in other morally

repulsive conduct (like leaving his child to die painfully in a hot car)

and reason to punish him even if they were not convinced beyond a

reasonable doubt that he committed the charged crimes against

Cooper.

     In sum, we cannot say that it is “highly probable” that the trial

court’s erroneous admission of evidence of Appellant’s sexual

activities and the court’s denial of his motion to sever did not

contribute to the guilty verdicts as to the crimes against Cooper. We

therefore reverse Appellant’s convictions for those crimes (Counts 1

to 5). See, e.g., Heard, 309 Ga. at 94 (noting that the evidence that

Appellant committed the charged crimes was “shaky”); Carlton, 356

Ga. App. at 10 (holding that the improper admission of evidence of

Appellant’s “sexually deviant behavior” was not harmless in light of

the “highly disputed evidence” about whether the appellant had the

                                  117
requisite intent to commit the charged crimes); Hands, 184 F3d at

1332 (holding that the erroneous admission of the appellant’s past

acts of domestic violence was not harmless when the evidence that

the   appellant     committed     the    charged    crimes    was   “not

overwhelming” and the appellant’s domestic violence “was likely to

anger the jurors and could have impelled them to render an adverse

verdict in order to punish [him]”).

      6. Issues that are likely to recur if Appellant is retried

      Appellant has raised a number of other enumerations of error

related to his convictions for crimes against Cooper. Because the

evidence was legally sufficient to sustain Appellant’s convictions for

those crimes, the State may choose to retry him. See Heard, 309 Ga.

at 83 n.10. We will therefore briefly address the other issues raised

by Appellant that appear likely to recur if he is retried.

      (a) Compelled disclosure of expert’s notes

      The first issue involves the trial court’s order compelling

Appellant to disclose to the State notes written by Dr. David

Diamond, a potential expert witness whom Appellant consulted

                                   118
about incidents involving children forgotten in cars. As part of

reciprocal discovery before trial, see OCGA § 17-16-2 (a), Appellant

gave the State a PowerPoint presentation that Dr. Diamond planned

to use during his testimony and a two-paragraph summary of the

expert’s anticipated testimony. 79 The State then spoke with Dr.

Diamond. From this information, the State learned that Dr.

Diamond had interviewed Appellant. The State filed a motion to

compel Appellant to provide all documentation that Dr. Diamond

created related to interviews with Appellant.

      The trial court granted the State’s motion, requiring Appellant

to produce “any and all statements and writings memorialized in

any manner regarding Dr. David Diamond’s conversations,

interviews, and discussions with [Appellant].” The court concluded

that pretrial disclosure was necessary under OCGA § 24-7-705




      79The summary said that Dr. Diamond had reviewed driving routes and
investigative reports about Appellant’s response to his discovery of Cooper and
Appellant’s driving route and noted that Dr. Diamond had interviewed
Appellant. The summary did not identify any information that Appellant
provided during the interview that helped form Dr. Diamond’s opinion.

                                     119
(“Rule 705”) “to allow the State an opportunity for meaningful cross-

examination.”80 As required by that order, Appellant then provided

the State with the notes Dr. Diamond took in preparation for and

during his interview with Appellant. 81 Appellant did not call Dr.

Diamond to testify at trial. 82

      The trial court’s pretrial order to compel was proper under Rule

705, which says:

      An expert may testify in terms of opinion or inference and
      give reasons therefor without first testifying to the
      underlying facts or data, unless the court requires
      otherwise. An expert may in any event be required to

      80  In its pretrial order, the trial court concluded that Dr. Diamond’s notes
were also required to be disclosed under a discovery statute, OCGA § 17-16-7;
in its order denying Appellant’s motion for new trial, the court concluded that
a different discovery statute, OCGA § 17-16-4, as well as Rule 705, required
disclosure of the notes. Because we conclude that the court’s order requiring
disclosure of Dr. Diamond’s notes was proper under Rule 705, we need not
decide whether the notes were otherwise discoverable.
       81 The notes consist of six pages, three typed and three handwritten. In

an effort to avoid seeing any notes that were not properly discoverable, the
State asked a prosecutor in the Brunswick Circuit District Attorney’s office to
examine the notes. The examiner put in a sealed envelope the three
handwritten pages, which she determined were not subject to the order to
compel because they were not actually related to Dr. Diamond’s interview with
Appellant.
       82 In denying Appellant’s motion for new trial, the trial court held that

Appellant had not preserved this claim for post-trial review because he did not
call Dr. Diamond to testify at trial. We agree with that conclusion. See McKoy
v. State, 303 Ga. 327, 332-334 (2018); McAllister v. State, 351 Ga. App. 76, 86-
87 (2019). However, the issue may recur if Appellant is tried again.
                                       120
     disclose the      underlying       facts   or   data   on   cross-
     examination.

While the second sentence of this rule is focused on disclosure during

cross-examination, the first sentence explains that although an

expert may testify about an opinion without first providing the facts

or data underlying that opinion, the trial court may require

otherwise. Federal courts applying the substantially similar Federal

Rule of Evidence 705 have explained that the trial court has

discretion in requiring the disclosure of “facts or data” underlying

an expert opinion, including the ability to require that disclosure

before trial. Indeed, the Advisory Committee Notes to Federal Rule

705 explain that the rule “assumes that the cross-examiner has the

advance    knowledge      which    is    essential   for    effective   cross-

examination,” as “safeguard[ed] . . . by the discretionary power of

the judge to require preliminary disclosure in any event.”83 See

generally 29 Charles Alan Wright et al., FEDERAL PRACTICE                 AND



     83  “[A]lthough Advisory Committee Notes [to the Federal Rules of
Evidence] are not binding precedent and cannot change the plain meaning of
the law or rules, they are highly persuasive.” State v. Almanza, 304 Ga. 553,
560 n.6 (820 SE2d 1) (2018).
                                    121
PROCEDURE – FEDERAL RULES OF EVIDENCE § 6294 (2d ed. Apr. 2022

update) (explaining that under Federal Rule 705, the trial court may

require disclosure of the basis for the expert’s opinion before cross-

examination in certain circumstances, including “where cross-

examination would be ineffective to reveal the defects in the expert’s

underlying facts and data in a manner that permits the jury to

properly weigh his opinion”). See also United States v. Lawson, 653

F2d 299, 302 (7th Cir. 1981) (holding that without a criminal

defendant’s access to the hearsay information relied upon by a State

expert witness, “effective cross-examination would be impossible,”

and    explaining   that   Federal      Rule   705   “recognizes   this

requirement”). Indeed, to the extent that Georgia’s statutes

regarding pretrial discovery in criminal cases, see, e.g., OCGA §§ 17-

16-4 and 17-16-7, provide less information about the bases for expert

opinions than the federal rules, see, e.g., Fed. R. Crim. P. 16, Georgia

courts may need to resort more often to pretrial disclosure under the

authority of Rule 705.

      Based on our review of the notes, it was reasonable for the trial

                                  122
court to conclude that Dr. Diamond based his expert opinion, at least

in part, on information he obtained from Appellant’s answering

questions such as what he was doing during the drive from the

Chick-fil-A, if he was in a hurry that morning, and what time he

usually went to sleep and woke up compared to the day of Cooper’s

death. The State was entitled to know any information that

Appellant gave Dr. Diamond which helped form the expert’s opinion.

Accordingly, the trial court did not abuse its discretion when it

ordered pretrial disclosure of Dr. Diamond’s notes under Rule 705

as necessary for meaningful cross-examination.

     (b) The three-dimensional model of the Tucson

      As discussed in footnote 15 above, David Dustin, an expert in

three-dimensional (3-D) computer models, created a model of the

inside of the Tucson, which was shown to the jury as a

demonstrative aid. The laser and photographic scans used to create

the model were done after the car seat had been replaced in the

vehicle based on crime scene measurements and photographs, and a

doll created to represent Cooper was placed in the seat. Before trial,

                                 123
Appellant objected to the use of this model, arguing that it was a

misleading re-creation. After a hearing at which Dustin testified

about the process used to create the model, the trial court ruled that

the model could be used, concluding that the evidence was “a

demonstrative aid for the jury, which will help [the jurors]

understand spatial proximities, distance, and the testimony of

witnesses” in a way not possible “with the use of photographic and

video evidence alone.”

      At trial, first a detective trained in 3-D scanning who helped

create the model and then Dustin testified about the 3-D model.84

No limiting instruction was given, but it was made clear through the

testimony that the 3-D model was for demonstrative purposes only


      84 During the cross-examination of the detective, Appellant pointed out
that in making the model, the car seat had been placed at the wrong incline.
After Appellant highlighted this discrepancy, the State asked the detective and
Dustin to redo the models with the corrected incline. New scans were
completed during the sixth week of trial, and a copy of the new 3-D model was
given to Appellant on the day after it was finished. Appellant objected to the
use of the new model, repeating the arguments made in his motion about the
original model and also arguing that the new model was a discovery violation.
The trial court ruled that the new model could be used. Although Appellant
reiterates his argument based on the State’s alleged discovery violation here,
we need not decide this issue because we do not expect it to recur if there is a
retrial.
                                      124
and had been created after Cooper’s death from scans taken after

the car seat had been replaced in the vehicle based on crime scene

measurements and photographs. Appellant extensively cross-

examined Dustin about the limitations of the model and the ways in

which it differed from human sight. In denying Appellant’s motion

for new trial, the trial court ruled that the 3-D model was similar to

a crime scene diagram and concluded that the probative value of the

evidence – allowing the jury to see different angles of the Tucson and

its interior – was not substantially outweighed by the danger of

unfair prejudice, noting that the defense thoroughly cross-examined

Dustin.

     The “general foundation requirement” for demonstrative

evidence is a showing that the conditions of the demonstration are

“so nearly the same in substantial particulars to afford a fair

comparison.” Rickman v. State, 304 Ga. 61, 64 (816 SE2d 4) (2018)

(citation and punctuation omitted). “‘[T]he trial court has broad

discretion to determine if the substantial similarity requirement has

been satisfied.’” Id. (citation omitted). Demonstrative evidence is

                                 125
also governed by Rule 403 and so may be excluded if its probative

value is substantially outweighed by, among other things, the

danger of misleading the jury and considerations of the needless

presentation of cumulative evidence. See id.

     In this Court, Appellant argues that the 3-D model did not

meet the foundational requirement for demonstrative evidence

because Dustin, who did not examine the crime scene on the day of

Cooper’s death, could not testify that the model was an accurate

representation of the scene. However, the 3-D model was made from

scans of Appellant’s Tucson, and the detective and Dustin both

testified that the car seat was placed back in the Tucson based on

crime scene pictures and measurements. Thus, the trial court did

not abuse its discretion in concluding that the general foundation

requirement was met. See, e.g., Rickman, 304 Ga. at 62, 65 (holding

that the trial court did not abuse its discretion by admitting as

demonstrative evidence six photographs “taken at the actual

location of the shooting” in which “the same types of vehicles” were

put “in the same positions as the actual vehicles” involved in the

                                126
crimes based on surveillance video recordings of the crimes to help

show, in part, “where the vehicles and people involved were in

relation to each other”); Bramblett v. True, 59 Fed. Appx. 1, 10 (4th

Cir. 2003) (holding that a lack-of-foundation objection to a video

reenactment of a witness’s vehicle being passed by the defendant’s

truck would have been futile because the witness testified that in

the video, she again drove her vehicle down the same stretch of road

under lighting conditions similar to the day of the accident). 85

     Appellant also argues that the probative value of the 3-D model

was minimal because there was other evidence of the space and

distances inside the Tucson, including photographs, video, and the

jury’s visit to view the Tucson. But the 3-D model was probative as

to the location of things within the Tucson, and although the jury

was presented with other evidence showing the interior of the

Tucson, we cannot say that it was an abuse of discretion for the trial



     85The provisions of Georgia’s Evidence Code governing the admission of
demonstrative evidence mirror those in the Federal Rules of Evidence. See
Rickman, 304 Ga. at 64.

                                   127
court to conclude that there was probative value in the State’s

presenting the evidence in a 3-D format allowing, for example,

witnesses to show different angles of the Tucson as they testified.86

     Finally, Appellant argues that any probative value of the 3-D

model was substantially outweighed by the risk of misleading the

jury because the model offered viewing angles that were not possible

for the human eye. But the differences between human sight and

the 3-D model were elicited during cross-examination of Dustin, and

the jury could compare the model to the photographs and video of

what the Tucson looked like on the day of Cooper’s death. Thus, the

3-D model was not likely to mislead the jury. See id. at 65 (holding

that the fact that the demonstrative photographs were taken during

the day, whereas the crimes happened at night, was addressed by

the jury’s ability to compare the staged photographs with the crime

scene photographs, and “[b]oth the officer who testified and the trial




     86  Appellant contends that the 3-D model should not have been admitted
at trial because no witness testimony actually was aided by the exhibit. We
need not decide this issue because we do not expect it to recur if there is a
retrial.
                                    128
court made it clear that the photographs did not show what actually

happened”). See also In re Air Crash Disaster, 86 F3d 498, 539 (6th

Cir. 1996) (holding that a computer-animated video depicting the

operation of a circuit breaker at issue was not inadmissible under

Rule 403, noting that the witness “could have drawn the same

information on a sketch pad” and at least six witnesses testified

about the circuit breaker’s design). 87

     (c) Questions related to statements made in search warrant
affidavits

      At trial, to support the argument that the police unfairly

rushed to the conclusion that Appellant maliciously killed Cooper,

Appellant sought to question both Detective Stoddard and Detective

Shawn Murphy about certain allegedly false statements that



      87 Appellant also argues that the doll that Dustin created to represent
Cooper was misleading because its eyes were open and it was not slouching in
the car seat, and no one could testify that this was how Cooper looked in the
seat during the day of his death. We note that Appellant filed a separate motion
objecting to the doll and its “unnaturally wide open” eyes; that motion was
denied, and Appellant has not challenged that order directly on appeal. In any
event, the trial court reasonably concluded that the presence of the doll was
not unduly prejudicial because the jury was shown several pictures of Cooper
after his death and heard the testimony discussed in Division 1 (b) above about
how Cooper sat in the car seat during the time leading up to his death.
                                      129
Detective Murphy made in affidavits for search warrants for

Appellant’s electronic devices, including that Appellant had

“researched” “child deaths inside vehicles and what temperature it

needs to be for that to occur.” The affidavits at issue were written by

Detective Murphy based on information given to him by police

officers other than Detective Stoddard. The State objected to this

line of questioning for both witnesses, and the trial court sustained

the objections on the grounds that the affidavits were hearsay, were

not written and sworn to by Detective Stoddard, and were not based

on Detective Murphy’s personal knowledge.

     Because Detective Stoddard did not write the affidavits or have

any personal knowledge about why Detective Murphy wrote what

he did, the trial court did not abuse its discretion in ruling that

Appellant could not ask Detective Stoddard about the statements.

See OCGA § 24-6-602 (“A witness may not testify to a matter unless

evidence is introduced sufficient to support a finding that the




                                 130
witness has personal knowledge of such matter.”). 88 However, the

court did abuse its discretion when it prevented Appellant from

asking Detective Murphy about the statements. Appellant’s purpose

in questioning Detective Murphy about the statements was simply

to establish that the statements, which other evidence had shown to

be false, were made in the warrant affidavits, which was relevant to

Appellant’s argument that the police rushed to judgment against

him. Thus, Detective Murphy’s testimony would not have been

inadmissible as hearsay, because his prior statements were not

offered to prove the truth of the matter asserted but rather the

falsity of the statements. See OCGA § 24-8-801 (c) (defining

“hearsay” as “a statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove

the truth of the matter asserted”). And the testimony would have

been based on Detective Murphy’s personal knowledge of whether


     88 Appellant was allowed to ask Detective Stoddard if Appellant had done
any internet searches for “any video involving a vet or a hot car or anything
like that,” and the detective responded that he had not seen any evidence of
that. On redirect examination, he testified that it would be untrue if anyone
said that Appellant “Googled hot car searches, death, anything like that.”
                                    131
he made those statements in the warrant affidavits. Accordingly, the

trial court abused its discretion in limiting Appellant’s examination

of Detective Murphy in this way. See, e.g., United States v. Williams,

865 F3d 1328, 1343 (11th Cir. 2017) (“When a statement is entered

into evidence to show its falsity, it is not hearsay.”); United States v.

Costa, 31 F3d 1073, 1080 (11th Cir. 1994) (“The government offered

the statement not for its truth, . . . but rather to show its falsity. By

showing, through the introduction of other evidence, that Costa lied

to his interrogators, the government sought to create an inference of

Costa’s guilt.”).89

     7. Conclusion

     This is a widely known case of the sort that leads to fervent

opinions based on pretrial publicity, which indeed required a change

of venue for trial, and impressions based on media coverage of

certain aspects of the trial. The truth is often more difficult to




     89 OCGA § 24-8-801 “is materially identical to Federal Rule of Evidence
801,” so we may “look for guidance to federal case law applying the federal
rule.” Westbrook v. State, 308 Ga. 92, 102 (839 SE2d 620) (2020) (citation and
punctuation omitted).
                                     132
determine when it must be based on the law as applied to properly

admitted evidence. We were not at the trial, and based only on the

cold record before us, we cannot say for sure what was going through

Appellant’s mind when he shut the Tucson’s door on the morning of

June 18, 2014, and sealed Cooper’s fate. We do not know whether

Appellant planned and executed the horrific murder of his 22-

month-old son by leaving him to suffer and slowly die in a hot

vehicle, or rather if Appellant made a tragic, fatal mistake by

forgetting that the child whom by almost all accounts he loved and

cherished was in the back seat. Appellant’s intent had to be

determined by the jurors who saw and heard all of the evidence, with

any reasonable doubt resolved in his favor. Based only on the

evidence that was properly admitted regarding the alleged crimes

against Cooper, it would be a difficult and close decision.

     But as we have explained above, the jury also heard and saw

an extensive amount of improperly admitted evidence. The jury

heard several days’ worth of testimony from a dozen witnesses about

Appellant’s extramarital (and sometimes illegal) sexual activities,

                                 133
saw hundreds of lewd (and sometimes illegal) sexual messages that

Appellant exchanged beginning in 2013 with numerous young

women and girls, and were given nine full-page color photographs of

Appellant’s erect penis that ensured that the jurors did not miss the

point that he was a repulsive person. Three sex crimes that

Appellant committed against a 16-year-old girl were actually

presented to the jury for verdicts (which were obviously guilty).

     Much of this evidence was at best marginally probative as to

the alleged offenses against Cooper, and much of it was extremely

and unfairly prejudicial. We cannot say that it is highly probable

that the improperly admitted evidence did not affect the guilty

verdicts that the jury returned on the counts involving Cooper. If

Appellant is to be found guilty of those crimes, it will need to be by

a jury not tainted by that sort of evidence. For these reasons, we

reverse Appellant’s convictions for the counts related to Cooper.

     Judgment affirmed in part and reversed in part. All the
Justices concur, except Bethel, LaGrua, and Colvin, JJ., who concur
in part and dissent in part.



                                 134
      BETHEL, Justice, concurring in part and dissenting in part.

      As the majority opinion correctly determines, the evidence

presented by the State in regard to the crimes against Harris’s son,

Cooper, was constitutionally sufficient to support his convictions for

those crimes under Jackson v. Virginia. I also agree with the

majority’s assessment that, as uncontested by Harris, the evidence

presented at trial as to the crimes committed against C. D. was

overwhelming. I therefore join Divisions 1 and 2 of the majority

opinion in full. 90

      However, I take issue with the conclusion reached in Divisions

3 and 4 of the majority opinion and its conclusion that Harris’s

convictions for the crimes against Cooper must be reversed for the

reasons stated therein. Like the majority, I would rule that the

“extensive evidence” of Harris’s “extramarital and sometimes illegal

sexual activities” was relevant. Maj. Op. at 53. But I part ways with

the majority opinion in its determination that the trial court abused


      90I also see no basis in the other enumerations of error raised by Harris
for reversal of the judgment in this case. To the extent the majority opinion
addresses those enumerations, I join those portions of the opinion as well.
                                     135
its discretion by not limiting or excluding the presentation of some

of this evidence under the balancing test in Rule 403 and the related

balancing provision in Rule 404 (b) and by not severing the crimes

against C. D. from the crimes against Cooper for trial. I therefore

respectfully dissent as to Divisions 3 and 4 of the majority opinion.

     As noted in the opinion of the Court,

     [t]he State’s theory was that [Harris] intentionally and
     maliciously abandoned his child to die a slow and painful
     death trapped in the summer heat, so that [Harris] could
     achieve his dream of being free to further his sexual
     relationships with women he met online.

Maj. Op. at 1. Because details relating to the cause and manner of

Cooper’s death were largely undisputed, intent (informed by motive)

was the only real question in the case.91 I believe the State was

entitled to introduce, in detail, evidence of the nature, scope, and

extent of the truly sinister motive it ascribed to Harris. For that

reason, I believe the trial court did not abuse its discretion in

allowing the State to produce the evidence challenged by Harris in



     91 In his opening statement, the prosecutor told the jury that whether
Harris intended to kill Cooper was “the single question in this case[.]”
                                   136
this appeal.

      This is, in many ways, an extraordinary case. In the dozens of

murder cases this Court considers each year, rarely do we see a case

in which diametrically opposed conclusions could be reached by fair-

minded jurors from the same evidence. Indeed, as the majority

acknowledges in the conclusion of its opinion, a fair reading of the

cold appellate record presents logical, common-sense cases both for

Harris’s guilt and his innocence. Was he the heartless, sex-crazed

killer of the State’s telling? Or a deeply flawed but loving father

overwhelmed by the demands of life and work whose worst day

resulted in his most costly mistake? And while that ultimate

question is not before us, that view of the evidence and the

arguments presented by Harris and the State greatly informs my

own consideration of the questions raised in this appeal.92



      92  I also note that the police initially planned to charge Harris with felony
murder predicated on cruelty to children. See Maj. Op. at 33. It was only after
the discovery of extensive evidence of Harris’s online activities and sexual
history that he was charged with malice murder. While not legally conclusive,
it is instructive to me that the State’s decision to charge Cooper’s death as an
intentional and malicious killing only occurred once it discovered evidence

                                        137
     Here, to secure a conviction against Harris for Cooper’s

murder, the State was tasked with presenting evidence that

satisfied each element of the charged offenses beyond a reasonable

doubt. As noted above, intent was the lynchpin of the case. The

question then becomes how the State could go about proving that a

father intended to kill his child.

      In light of the theory it presented to the jury, the State had to

prove that Harris’s sexual appetites, proclivities, and compulsions

were so strong and uncontrolled, and his level of personal discontent

so unmitigated, that he would take the seemingly unfathomable step

of intentionally and maliciously leaving his young son in a car to

“cook” in the heat of the Georgia summer, as the State argued to the

jury. In my view, the extraordinary task of proving the nature and

allegedly limitless extent of those desires and the level of depravity

asserted by the State gave the trial court the discretion to admit a




suggesting that Harris had a motive to kill Cooper. Prior to that discovery, I
presume, the State did not believe it was in possession of proof beyond a
reasonable doubt that Harris acted with malice.

                                     138
detailed and wide-ranging body of evidence concerning those

issues. 93

      In many murder cases, evidence of Harris’s sexual activities,

conversations, and desires (including his habit of sending and

soliciting pictures of genitalia) would likely all be excluded as

impermissible character evidence, as such evidence would rarely be

probative of any issue in the case. But in my view, evidence on those

issues was not introduced in this case merely to cast Harris in a bad

light; that evidence went to the heart of the State’s case. Likewise,

the specific evidence that Harris solicited prostitutes on multiple

occasions, unlawfully contacted minors, and engaged in explicit

sexual conversations (including the aforementioned solicitation and


      93  The majority opinion notes that the State’s theory of motive in this
case is somewhat belied by the fact that “a man does not normally enhance his
ability to have sexual relationships with women by killing his young child” and
that “the impediments that marriage places on sexual relationships with
multiple partners are normally overcome by cheating, divorce, or in criminal
situations, murdering one’s spouse, not one’s child.” (Emphasis supplied.) Maj.
Op. at 76. For me, these observations simply further the point that the State
was attempting to demonstrate that Harris’s obsessions were themselves
abnormal and that proving that his strategy for overcoming impediments to
fulfilling his hedonistic sexual desires — killing Cooper — required evidence
of something more than a “normal” motive to kill.

                                     139
exchange     of   sexual    photographs)      with    them,     while    likely

inadmissible in most murder cases, was probative of various facets

of Harris’s “double life” that the State was attempting to portray in

its case-in-chief.94

      Of course, the majority opinion is correct that the evidence in

question painted Harris in a bad light and made him appear to be a

person of low moral character. In fact, the evidence presented by the

State repeatedly invited the jury to dislike Harris for the person he

is and for the person he apparently dreamed of becoming. In



      94 The majority opinion notes that
       [a]lleged motives that lack a specific, logical link to the alleged
       crimes, and instead define the alleged motive in a generic fashion,
       are often actually improper arguments focusing on the defendant’s
       bad character rather than a particular motive for the charged
       crimes.
Maj. Op. at 73-74. I completely agree, but I do not believe that the evidence at
issue here fits that description. The majority opinion subsequently cites a
number of cases in support of the point outlined above, see id. at 74-75, but
each of those cases (Strong, Carpenter, Kirby, and Thompson) discuss this point
in relation to “propensity” evidence rather than bad-character evidence. I do
not view any of the evidence presented as being propensity evidence, as the
State presented nothing showing that Harris had any inclination to use
violence either generally or against Cooper specifically (in fact, there was
significant evidence to the contrary). And while much of the evidence regarding
Harris’s sexual communications and behaviors doubtlessly reflected poorly on
his character, it did not do so improperly, as that evidence was clearly linked
(in the State’s theory) to the alleged crimes.
                                      140
addition to the physical evidence surrounding Cooper’s death and its

“discovery” and the evidence of Harris’s reactions to learning that

his son had just died, much of the evidence the State presented

regarding Harris’s motive was based on drawing out the details of

his “double life.” The State explicitly sought to paint him as a

discontent sex-addict who felt tied down by the burdens and

restrictions of career and family. Using Harris’s own words from

messages exchanged with various women, the State theorized that

Harris sought to “escape” those self-imposed prisons and move on to

another life filled with exciting sexual encounters and other new

adventures.95 Moreover, because Harris asserted from the very

beginning that Cooper’s death was simply a tragic accident, the

State leaned heavily on evidence of the graphic, sexual nature of

Harris’s online discussions, details of his extramarital sexual


      95   In the prosecutor’s opening statement, he described Harris’s online
communications and sexual activities as his “obsession,” which prompted him
to take “risk after risk after risk.” The prosecutor returned to this theme in his
closing argument, telling the jury that Harris “closed the door on [Cooper’s]
little life because of his own selfishness[,] because of what was more important
to him, his obsession and his other life.” The prosecutor went on: “[T]his isn’t
a case about an adult hating a child. . . . It’s just that he loved himself and his
other obsession more than that little boy.”
                                       141
relationships (past, present, and — as he appeared to hope —

future), and other matters of that sort to demonstrate that, along

with divorcing his wife, murdering his son was one of a series of

“escalating” actions Harris took to break free from a life he

increasingly did not want.96 In this way, the State cast Cooper’s

death as the culminating chapter in a sordid and tragic story.

     I respect the view expressed in the majority opinion that the

risk of unfair prejudice associated with the evidence presented by

the State to advance this theory outweighed its probative value. I

simply do not share it. When considering the universe of possible

motives that would cause a father to subject his child to the fate

Cooper met, the overwhelming majority would reflect a depraved

heart and low character. And a simple desire to have sexual

encounters with women does not seem like a sufficient motive to

murder your own child. Thus, the State needed to show the nature,

scope, and extent of Harris’s sex life and desires and prove a motive


     96   The record suggests these actions progressed from online
conversations to seeking in-person meetings, to eventually soliciting
prostitutes when the earlier efforts were unsuccessful.
                                142
a reasonable juror would accept as the basis for forming an intent to

take such actions.

     As the majority opinion rightly notes, with regard to whether

Harris maliciously killed his child, evidence merely suggesting or

indicating that Harris engaged in explicit sexual conversations

online, that he cheated on his wife, and that he engaged in criminal

activity involving minors in the months and years leading up to

Cooper’s death is not particularly strong or helpful to the State. But

the details of such activity and its extent, particularly in the words

Harris himself used to describe his life, his unfulfilled sexual

desires, and so on, are the primary source of this evidence’s value to

the State’s case. Each additional Whisper post, each additional

demand for sex, each additional complaint about his station in life

added to the portrait of Harris the State almost certainly had to

paint in order to convince the jury that he would act on these desires

by murdering his son.

     Of no less importance to the issues before us, with regard to

each piece of evidence now at issue, the trial court ruled pursuant to

                                 143
Rule 403 that the probative value of such evidence to the issues in

the case was not substantially outweighed by any danger of unfair

prejudice from its admission. See Maj. Op. at 61. This Court owes

significant deference to the trial court’s determinations regarding

the admission or exclusion of evidence at trial under Rule 403 and

its balancing of the interests addressed by Rule 403. See Wilson v.

State, 312 Ga. 174, 190 (2) (860 SE2d 485) (2021). We have also

repeatedly recognized that “Rule 403 is an extraordinary remedy,

and that in reviewing the admission of evidence under Rule 403,

[courts] look at the evidence in a light most favorable to its

admission, maximizing its probative value and minimizing its

undue prejudicial impact.” (Citation omitted.) Id; see also Anglin v.

State, 302 Ga. 333, 337 (3) (806 SE2d 573) (2017) (“[I]n a criminal

trial, inculpatory evidence is inherently prejudicial; it is only when

unfair prejudice substantially outweighs probative value that the

rule permits exclusion.” (citation and punctuation omitted;

emphasis in original)). Given the nature of the remedy afforded by

Rule 403, through which a trial court can exclude relevant evidence

                                 144
from being presented to the jury, we have repeatedly cautioned that

such remedy should be only used “sparingly.” Olds v. State, 299 Ga.

65, 70 (2) (786 SE2d 633) (2016). Moreover, we have also noted that

“the major function of [Rule 403] is to exclude matter of scant or

cumulative probative force, dragged in by the heels for the sake of

its prejudicial effect[.]” (Citation and punctuation omitted.) Kirby v.

State, 304 Ga. 472, 480 (4) (819 SE2d 468) (2018). “[I]n close cases,

balancing under Rule 403 should be in favor of admissibility of the

evidence.” Pike v. State, 302 Ga. 795, 801 (4) (809 SE2d 756) (2018).

     Applying these highly deferential and oft-cited principles to the

case before us, I see no abuse of that discretion in regard to the trial

court’s admission of any of the evidence at issue in this appeal under

Rule 403. For instance, with regard to evidence of Harris’s

communications regarding sexual activities before the date of

Cooper’s death, the majority opinion concludes, rather summarily,

that the State’s introduction of “records of all of the messages”

between Harris and his paramours “went well beyond what was

necessary to establish the context of [Harris’s] relationships.”

                                  145
(Emphasis in original.) Maj. Op. at 71. As noted above, I respectfully

take a different view of this evidence and its place in the State’s case.

In my view, it was not enough for the State to simply establish for

the jury the “context” of Harris’s relationships with the women he

communicated with online, Maj. Op. at 70, or to establish, in general

terms, “the first link” in a chain of reasoning by which Cooper’s

murder would advance Harris’s goal of sleeping with “many women.”

Maj. Op. at 76. Instead, the majority opinion emphasizes that only

“some amount” of the evidence of Harris’s communications and

activities was probative in establishing Harris’s motive to kill

Cooper. However, with regard to evidence of his communications, for

instance, the majority declines to

     decide precisely how much evidence the State should have
     been permitted to offer to support [the] initial point of its
     motive theory in order to conclude that a large amount of
     the evidence that was presented – especially the more
     prejudicial evidence of vulgar discussions – was needlessly
     cumulative and should have been excluded under Rule
     403.

Maj. Op. at 82.

     But in my view, it was the graphic, sordid details of Harris’s

                                  146
extramarital activities and relationships and the manner in which

Harris repeatedly communicated with females (including teenagers)

that lent the evidence its power in this case as the State attempted

to persuade the jury that Harris had attempted to clear barriers to

acting on his sexual desires by, among other things, killing his child.

Stated differently, the context of the relationships and activities was

less damning than their extent. In light of that extraordinary theory,

the State had a clear prosecutorial need for the evidence. See, e.g.,

Worthen v. State, 306 Ga. 600, 606 (832 SE2d 335) (2019) (explaining

that the prosecutorial need for the evidence at issue was high

because “[t]he evidence against Appellant, aside from the other acts

evidence, . . . was far from overwhelming. In particular, without the

other acts evidence, it is unclear what motive Appellant would have

had to engage [the victims] in the first place, much less to

intentionally encourage [Appellant’s co-defendant] to pull out a gun

and start shooting at [the victims] in a crowded park.”).

     I also view the volume and detail of the evidence as being more

probative than the majority apparently does, and I certainly do not

                                 147
view the evidence as having the extremely limited probative value

that characterizes other evidence which we have determined should

have been excluded under Rule 403 as a matter of law. Compare

Robinson v. State, 308 Ga. 543, 551-552 (2) (b) (842 SE2d 54) (2020)

(determining that portion of arrest video that “did not have even the

remotest shred of relevance” should have been excluded by the trial

court under Rule 403); Jackson v. State, 306 Ga. 69, 78 (2) (b) (820

SE2d 142) (2019) (noting “lack of any real prosecutorial need” as

part of determination that evidence of prior shooting should have

been excluded under Rule 403); Brown v. State, 303 Ga. 158, 162 (2)

(810 SE2d 145) (2018) (discussing that, in light of defendant’s self-

defense claim, the probative value of certain other-acts evidence

“was extremely low at best” and had “nothing to do with his reason

for shooting the victim[.]” (citation and punctuation omitted)). And

while some of the evidence can fairly be characterized as cumulative,

I am not prepared to say, as a matter of law, that the presentation

of such evidence by the State was “needless” such that it was an

abuse of discretion to admit it. See Rule 403 (allowing the trial court

                                 148
to exclude relevant evidence based on “considerations of . . . needless

presentation of cumulative evidence”).

     Moreover, while it is clear to me that the evidence of messages

containing lewd and derogatory language was prejudicial to Harris,

I do not view that evidence as being unfairly so in light of the State’s

theory of the case. See Heade v. State, 312 Ga. 19, 27 (3) (860 SE2d

509) (2021) (finding no abuse of discretion in admission of evidence

under Rule 403 where “the prejudicial impact of [the evidence],

while significant, was not unfair”). Nor is it fair to say that those

messages were introduced by the State or valuable to the State

merely for their shock value or that the average juror would be

shocked by the evidence presented. See Smith v. State, 302 Ga. 717,

724 (3) (808 SE2d 661) (2017) (determining that trial court did not

abuse its discretion under Rule 403 by permitting the State to

introduce recording of phone call containing derogatory language

used by defendant and noting that “[u]nfortunate though it may be,

the words that [appellant] used have lost much of their shock value

in contemporary culture.” (citation omitted)).

                                  149
      And even though some of the evidence offered by the State,

such as the enlarged copies of photographs Harris took of his erect

penis and sent to various women, were vulgar and may have been of

“scant evidentiary value,” Morgan v. State, 307 Ga. 889, 898 (3) (d)

(838 SE2d 878) (2020), it is not clear to me that, even in that

instance, the value of those pictures to the State’s case was

substantially outweighed by the danger of unfair prejudice and that

admitting them was an abuse of discretion. Compare Strong v. State,

309 Ga. 295, 310-312 (2) (845 SE2d 653) (trial court abused

discretion by admitting “extensive other-act evidence” under Rule

403 where State’s need for evidence to prove intent was “extremely

low” and probative value of evidence was “wholly outweighed by its

extreme and unfair prejudicial impact”).97


      97  The majority opinion notes in its footnote 71 that the State has
conceded that there was no basis for admitting the enlarged photographs. I
first note in response that we are not bound by the State’s concession of error.
“The State cannot concede error where there is none. This Court must
determine for itself whether error exists.” Brown v. State, 264 Ga. 803, 806
(450 SE2d 821) (1994) (Carley, J., concurring specially). Moreover, I am not
persuaded by the opinion of the attorney for the State regarding the value and
need for the enlarged photographs in relation to any unfair prejudice their
presentation to the jury may have caused. As noted elsewhere, I recognize at

                                      150
      In my view, while denying that it has done so, the majority

draws, as a matter of law, an artificial and (to me) invisible line it

then determines was crossed by the detailed nature of the evidence

presented in this case. But the task of drawing that line in light of

the needs and circumstances of a given case through “[t]he

application of the Rule 403 test is a matter committed principally to

the discretion of the trial courts,” not this Court. Olds, 299 Ga. at 70

(2). Because Harris has not presented a compelling argument that

the trial court’s rulings under Rule 403 were beyond its considerable

discretion, I would decline to reverse his convictions for the crimes

against Cooper on that basis.98

      I also part ways with the majority in Division 4 of its opinion.

I agree with the majority that the question of whether evidence

regarding Harris’s communications with C. D. was admissible both




least some prosecutorial need and probative value in such evidence in light of
the State’s clear need to prove Harris’s motive to kill Cooper, and I do not
believe the trial court abused its discretion by admitting the photographs.
       98 It seems worth noting that I do not believe the trial court would have

abused its discretion by limiting or excluding this evidence had it determined
that the balance fell the other way.
                                      151
in regard to the crimes he allegedly committed against her and in

regard to crimes against Cooper is “intertwined.” But for many of

the same reasons stated above, I see no abuse of the trial court’s

discretion in denying the motion to sever.

      As discussed above, the State’s narrative of this case was that

Harris’s numerous sexual dalliances and escapades and his desire

to act on ongoing sexual communications and solicitations with

other women were the driving force behind his decision to kill

Cooper. Evidence that some of that conduct, particularly in regard

to C. D., was criminal fit neatly with the State’s overall theory of its

case against Harris and was, in fact, part of the State’s narrative

regarding Harris’s motive to murder his son.99 While it would not

have been an abuse of discretion to sever the charges regarding C.

D., in light of the relationship between the crimes against C. D. and

those against Cooper, the trial court did not abuse its discretion by


      99 In the prosecutor’s opening statement, he noted that “on that day,
while his child was cooking to death, [Harris] was also messaging a girl he met
when she was 16, who was 17 at the time, still trying to get pictures of her
vaginal area from her.” The prosecutor also described the charges in the case
as being “interrelated.”
                                     152
denying the motion to sever. See Moon v. State, 312 Ga. 31, 59 (5)

(860 SE2d 519) (2021) (“[W]here the joinder is based upon the same

conduct or on a series of acts connected together or constituting

parts of a single scheme or plan, severance lies within the sound

discretion of the trial judge since the facts in each case are likely to

be unique.” (citation omitted)). I likewise see no abuse of the trial

court’s discretion in determining that severance was unnecessary to

achieve a fair determination of Harris’s guilt or innocence as to each

offense, even in light of the number of offenses charged and the

complexity and volume of evidence presented by the State. See id.

And because I view that evidence as being admissible in regard to

the charges relating to both C. D. and Cooper, I disagree with the

majority opinion’s conclusion that severance was required. 100 See

Maj. Op. at 96-103.

     The legal issues involved in this case, particularly the




     100 Because I see no error in the trial court’s admission of the evidence
under Rule 403 or its denial of the motion to sever, I would not reach the
question of whether these alleged errors were harmless, which the majority
addresses in Division 5 of its opinion.
                                     153
application of Rules 403 and 404 by trial courts and the proper

review of such decisions by our Court, are sometimes among the

most vexing legal questions we face in the criminal cases that come

before us. These rules provide great flexibility to trial courts to

assess the needs of a given case, and our opinions in this space

attempt to define the scope of discretion, draw lines, and establish

guideposts by which other Georgia courts can make principled and

consistent rulings. Those are worthy goals for a court of last resort,

particularly one that must itself regularly grapple with these issues

and apply its own prior rulings on direct review.

     I fear, however, that in this case, the majority has substituted

its own judgment for that of the trial court without due

consideration for the theory of the case the State sought to advance,

the way it chose to charge and prosecute Harris, the State’s need for

the evidence at issue, and its probative value. The majority opinion

thus suggests a larger role for this Court in reviewing decisions to

admit evidence under Rule 403 than has traditionally been the case

by my understanding. For those reasons and the others stated

                                 154
above, I respectfully dissent from Divisions 3 and 4 of the opinion of

the Court and, thus, its ultimate judgment.

     I am authorized to state that Justice LaGrua and Justice

Colvin join in this opinion concurring in part and dissenting in part.




                                 155